STOCK PURCHASE AGREEMENT

        THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 18th
day of March, 2008, by and among Litho Management, Inc., a Texas corporation and
wholly-owned subsidiary of HTRN (as defined below) (the “Buyer”), Advanced
Medical Partners, Inc., a Delaware corporation (the “Company”), Robert A. Yonke
(“Yonke”), Christopher J. Ringel (“Ringel”), Kevin Bentley (“Bentley” and, along
with Yonke and Ringel, collectively, the “Sellers”) and Kenneth Perego II, M.D.
(“Perego”), and HealthTronics, Inc., a Georgia corporation (“HTRN” and, along
with the Sellers and the Additional Sellers (as defined below), collectively,
the “Stockholders”). The Company and the Sellers shall be collectively referred
to herein as the “Seller Parties”, and the Buyer, HTRN, the Seller Parties and
the Additional Sellers shall be collectively referred to herein as the
“Parties”.

WITNESSETH

        WHEREAS, the Stockholders own of record and beneficially all of the
Company’s outstanding capital stock;

        WHEREAS, pursuant to the Company’s 2003 Restricted Stock Plan (the
“Plan”), the following employees of the Company have been awarded the right to
acquire the following numbers of shares of the Company’s Common Stock (as that
term is defined below) upon the Change in Control of the Company (as that term
is defined in the Plan): Kevin Bentley (“Bentley”)- 10,000 shares; Monica Goss
(“Goss”)-500 shares; Osiris Villanueva (“Villanueva”)-500 shares; and William
Payne (“Payne”)-250 shares (Perego, Goss, Villanueva and Payne are collectively
referred to herein as the “Additional Sellers”);

        WHEREAS, the Sellers and the Additional Sellers desire to sell to the
Buyer, and the Buyer desires to purchase from the Sellers and the Additional
Sellers, all of the outstanding shares of capital stock of the Company (other
than shares already held by HTRN) (the “Shares”), on and subject to the terms of
this Agreement.

        NOW THEREFORE, in consideration of the foregoing and the mutual
covenants and promises herein contained, the Parties agree as follows:

        1.     Purchase and Sale of Shares.

        1.1      Purchase and Sale. On and subject to the terms and conditions
of this Agreement, on the Closing Date (as defined in Section 1.5), the Buyer
shall purchase from the Sellers and Additional Sellers, and the Sellers and
Additional Sellers shall sell to the Buyer, the Shares for the consideration
specified in Sections 1.2 and 1.3, the amount of which Shares to be sold by such
Sellers and Additional Sellers is as set forth in Schedule 1.2.

        1.2      Purchase Price. At the Closing (as defined in Section 1.5), the
Buyer shall pay the following to the Sellers and Additional Sellers:

        (A)    Number of Shares of HTRN Common Stock to be Issued at Closing. An
aggregate number of shares of common stock, no par value, of HTRN (the “HTRN
Common Stock”) equal to 1,808,917, which such shares shall be apportioned among
the Sellers and Additional Sellers as set forth on Schedule 1.2.

        (B)    Cash Payment at Closing. Subject to reduction under Section 5.9,
an aggregate amount of $6,891,987, all of which shall be paid in cash by wire
transfer of immediately available funds in accordance with wire transfer
instructions given by the Sellers and Additional Sellers in writing to the Buyer
at least two (2) business days prior to the Closing Date, which such amount
shall be apportioned among the Sellers and Additional Sellers as set forth on
Schedule 1.2.

1




--------------------------------------------------------------------------------

        1.3      Right to Future Payments.

        (A)        On or before 90 days after the first anniversary of the last
day of the month in which the Closing occurs (the “First Year Deadline”), the
Buyer shall pay an aggregate amount (the “First Year Mid America Cryo Amount”)
to the Sellers and Additional Sellers equal to (1) the actual earnings before
interest, taxes, depreciation and amortization (“EBITDA”) of Mid-America
Cryosurgical Partnership, L.P., a Texas limited partnership (“Mid-America
Cryo”), for the twelve months ending on the first anniversary of the last day of
the month in which the Closing occurs (the “First Year”), multiplied by (2)
eighty percent (80%), multiplied by (3) 91.224%, which amount will be payable
(x) fifty percent (50%) in cash by wire transfer of immediately available funds
in accordance with the wire transfer instructions delivered by the Sellers and
Additional Sellers to the Buyer prior to the First Year Deadline and (y) fifty
percent (50%) in HTRN Common Stock (the “2008 Stock Portion”), the aggregate
number of shares of which shall equal the 2008 Stock Portion divided by the
average closing price per share of HTRN Common Stock (as reported on the Nasdaq
Global Select Market or, if no longer traded on such market, such other market
on which the HTRN Common Stock is then traded, or if no longer traded on any
market, the then fair market value per share as determined in good faith by the
Board of Directors of HTRN in its reasonable discretion) for the ten (10)
trading days immediately prior to the third business day before the date of
payment. Notwithstanding the above, the First Year Mid-America Cryo Amount shall
be reduced by an amount equal to (i) the aggregate percentage interest in
Mid-America Cryo sold to third parties during the First Year (the “First Year
Percentage Interest”), multiplied by (ii) the EBITDA of Mid-America Cryo for the
First Year, multiplied by (iii) 50%, multiplied by (iv) 80%, multiplied by (v)
91.224%.

        (B)     On or before 90 days after the second anniversary of the last
day of the month in which the Closing occurs (the “Second Year Deadline”), the
Buyer shall pay an aggregate amount (the “Second Year Mid America Cryo Amount”)
to the Sellers and Additional Sellers equal to (1)  the actual EBITDA of Mid
America Cryo for the twelve months ending on the second anniversary of the last
day of the month in which the Closing occurs (the “Second Year”), multiplied by
(2) eighty percent (80%), multiplied by (3) 91.224%, which amount will be
payable (x) fifty percent (50%) in cash by wire transfer of immediately
available funds in accordance with the wire transfer instructions delivered by
the Sellers and Additional Sellers to the Buyer prior to the Second Year
Deadline and (y) fifty percent (50%) in HTRN Common Stock (the “2009 Stock
Portion”), the aggregate number of shares of which shall equal the 2009 Stock
Portion divided by the average closing price per share of HTRN Common Stock (as
reported on the Nasdaq Global Select Market or, if no longer traded on such
market, such other market on which the HTRN Common Stock is traded, or if no
longer traded on any market, the then fair market value per share as determined
in good faith by the Board of Directors of HTRN in its reasonable discretion)
for the ten (10) trading days immediately prior to the third business day before
the date of payment. Notwithstanding the above, the Second Year Mid-America Cryo
Amount shall be reduced by an amount equal to (i) the First Year Percentage
Interest plus the aggregate percentage interest in Mid-America Cryo sold to
third parties during the Second Year, multiplied by (ii) the EBITDA of
Mid-America Cryo for the Second Year, multiplied by (iii) 80%, multiplied by
(iv) 91.224%.

The aggregate amounts to be paid under this Section 1.3 shall be paid to the
Sellers and Additional Sellers pro rata based on the pro rata ownership
percentages set forth on Schedule 1.2. No fractional shares of HTRN Common
Stock, and no cash in lieu of fractional shares, shall be paid.

2




--------------------------------------------------------------------------------

If shares of HTRN Common Stock are issued pursuant to Section 1.3(A) or (B),
then contemporaneous with such issuance, HTRN and the Sellers shall execute and
deliver a Registration Rights Agreement substantially in the form of Exhibit D
hereto in respect of the shares issued in such issuance.

        1.4      Future Acquisitions of Interests in Existing Subsidiaries. With
respect to Subsidiaries in which the Company directly or indirectly owns an
equity interest (but directly or indirectly less than all of the outstanding
equity interests of such Subsidiaries) on the Closing Date (such Subsidiaries,
the “Existing Subsidiaries”), if at any time after the Closing Date and before
December 31, 2011 the Company, HTRN or any successor thereto, or any direct or
indirect wholly-owned subsidiary of HTRN or any successor thereto acquires
additional equity interests (“Acquired Interests”) in any such Existing
Subsidiaries from the third party owner(s) thereof (other than acquisitions
related to a physician investor’s actions or status that gives rise to a right
of the Company, HTRN, a Subsidiary or an affiliate thereof to acquire such
investor’s interest) at the fair market value thereof and the Chief Executive
Officer of HTRN consents to such acquisition prior to such acquisition, the
Buyer shall pay amounts with respect to each Acquired Interest to the Sellers
and Additional Sellers as follows:

        (A)     An amount (the “First-Year Payment Amount”) equal to (i)(A) the
Company’s actual EBITDA for the period beginning on the last day of the month
(the “Acquisition Date”) in which the Company acquires such Acquired Interest to
the first anniversary of such date (the “First-Year Period”) attributable to (B)
such Acquired Interest less the amount by which the Company’s interests in the
relevant Existing Subsidiary have been repurchased, diluted or otherwise reduced
during such period, multiplied by (ii) 92%; and

        (B)     An amount (the “Second-Year Payment Amount” and, along with the
First-Year Payment Amount, the “Payment Amounts”) equal to (i)(A) the Company’s
actual EBITDA for the period from the first anniversary of the Acquisition Date
to the second anniversary of the Acquisition Date (the “Second-Year Period”)
attributable to (B) such Acquired Interest less the amount by which the
Company’s interests in the relevant Existing Subsidiary have been repurchased,
diluted or otherwise reduced during such period, multiplied by (ii) 92%.

In calculating EBITDA, HTRN shall allocate overhead in a manner consistent with
HTRN’s past practices. The Payment Amounts related to each Acquired Interest
will be payable 50% in cash and 50% in HTRN Common Stock (the “Stock Payment
Amount”) and shall be allocated pro rata among the Sellers and Additional
Sellers according to the ownership percentages set forth in Schedule 1.2. The
number of shares of HTRN Common Stock to be so issued with respect to a
particular Stock Payment Amount will equal (i) such Stock Payment Amount divided
by (ii) the Acquisition Date Price for the applicable Acquired Interest. No
fractional shares of HTRN Common Stock, and no cash in lieu of fractional
shares, shall be paid. The Acquisition Date Price for a particular Acquired
Interest shall equal the average closing price per share of HTRN Common Stock
for the ten trading days immediately prior to the third business day before the
Acquisition Date for such Acquired Interest. Each First-Year Payment Amount will
be paid within sixty (60) days after expiration of the related First-Year
Period, and each Second Year Payment Amount will be paid within sixty (60) days
after expiration of the related Second-Year Period. Such HTRN Common Stock will
not be registered under the Securities Act of 1933. No fractional shares of HTRN
Common Stock, and no cash in lieu of fractional shares, shall be paid.

        1.5      Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Jackson Walker L.L.P., 100 Congress Avenue,
Suite 1100, Austin, Texas 78701 as soon as practicable after the satisfaction or
waiver of the conditions set forth in Sections 6 and 7. The date on which the
Closing is actually held is referred to herein as the “Closing Date”. The
Parties agree that the transactions pursuant to this Agreement shall be deemed
to have occurred as of the first day of the month in which the Closing Date
occurs (the “Effective Date”). For illustrative purpose only, if the Closing
Date were April 15, 2008, then the Effective Date would be April 1, 2008.

3




--------------------------------------------------------------------------------

        1.6     Limitation on Number of Shares of HTRN Common Stock. In no event
shall the number of shares of HTRN Common Stock issued in connection with the
transactions contemplated by this Agreement (including shares of HTRN Common
Stock to be issued pursuant to Section 1.2, Section 1.3, Section 1.4, as
contemplated under Section 8.1(K) and pursuant to stock options to acquire HTRN
Common Stock granted to Yonke, Ringel and Bentley in connection with the
entering into the employment agreements referred to in Sections 1.7, 1.8, and
1.9) exceed 19.9% of outstanding shares of HTRN Common Stock as of the Closing
Date (the “Stock Cap”). If the number of shares of HTRN Common Stock to be
issued in connection with the transactions contemplated hereby would exceed the
Stock Cap (the excess of such number of shares over the Stock Cap shall be
referred to herein as the “Excess Shares”), then the number of shares to be
issued to the Sellers and Additional Sellers under Sections 1.3 and 1.4 shall be
reduced by the number of Excess Shares, and the Sellers and Additional Sellers
shall be paid an additional amount in cash equal to the number of Excess Shares
multiplied by the price used to calculate the number of shares under
Sections 1.3 or 1.4, as applicable, which such reduction and additional cash
payment shall be made pro rata among the Sellers and Additional Sellers
according to the pro rata ownership percentages set forth in Schedule 1.2.

        1.7     Yonke Employment Agreement. On the Closing Date,HTRN and Yonke
shall enter into an employment agreement (the “Yonke Employment Agreement”), the
form for which is attached hereto as Exhibit A.

        1.8     Ringel Employment Agreement. On the Closing Date,HTRN and Ringel
shall enter into an employment agreement (the “Ringel Employment Agreement”),
the form for which is attached hereto as Exhibit B.

        1.9     Bentley Employment Agreement. On the Closing Date,HTRN and
Bentley shall enter into an employment agreement (the “Bentley Employment
Agreement”), the form for which is attached hereto as Exhibit C.

        1.10     Piggyback Registration Rights Agreement. On the Closing
Date,HTRN and the Sellers shall enter into a Registration Rights Agreement (the
“Registration Rights Agreement”), the form for which is attached hereto as
Exhibit D, in respect of the shares of HTRN Common Stock issued pursuant to
Section 1.2.

        2.     Representations and Warranties of the Seller Parties.

        Each Seller Party, jointly and severally, represents and warrants to the
Buyer that the statements contained in this Section 2 are true, correct and
complete as of the date hereof and as of the Closing Date.

        2.1     Authority.The Company possesses full power and authority to
execute and deliver this Agreement and perform its obligations hereunder. This
Agreement has been duly authorized and duly and validly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws
from time to time in effect which affect the enforcement of creditors’ rights
generally and by general principles of equity.

4




--------------------------------------------------------------------------------

        2.2     Good Standing and Existence.

        (A)     The Company is duly organized, validly existing, and in good
standing under the laws of the State of Delaware, with full power and authority
to conduct its business as it is now being conducted and to own or use the
properties and assets that it purports to own or use. Except as set forth on
Schedule 2.2(A), on the date hereof, the Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification. On the Closing Date, the Company is duly qualified
to do business as a foreign corporation and is in good standing under the laws
of each state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification. The Company has heretofore delivered to the Buyer
true and correct copies of the certificate of incorporation and bylaws (each as
amended) of the Company and all other documents, including but not limited to
the stockholders agreement, dated November 30, 2006, among the stockholders of
the Company (the “StockholdersAgreement”), governing the organization,
ownership, voting or control of the Company (herein collectively referred to as
the “Company Organizational Documents”). The Company is not in breach or
violation of, or default under, any provision of the Company Organizational
Documents.

        (B)    Schedule 2.2(B) contains a complete and accurate list of (1) each
Subsidiary, (2) the jurisdiction of organization of each Subsidiary, (3) each of
the other jurisdictions in which each such Subsidiary is authorized to do
business, and (4) the capitalization of each Subsidiary (including the identity
of each stockholder, partner or member and a description of shares or membership
or partnership interest held by such Person). Each Subsidiary is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
organization, with full power and authority to conduct its business as it is now
being conducted and to own or use the properties and assets that it purports to
own or use. Except as set forth on Schedule 2.2(B), on the date hereof, each
Subsidiary is duly qualified to do business as a foreign organization and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification. On the Closing Date,
each Subsidiary shall be duly qualified to do business as a foreign organization
and shall be in good standing under the laws of each state or other jurisdiction
in which either the ownership or use of the properties owned or used by it, or
the nature of the activities conducted by it, requires such qualification. The
Company has heretofore delivered to the Buyer true and correct copies of (i) the
limited partnership agreement and the certificate of limited partnership (each
as amended) of each Subsidiary that is a limited partnership, (ii) the
certificate of formation (or similar charter) and limited liability agreements
(each as amended) of each Subsidiary that is a limited liability company,
(iii) the articles of incorporation and bylaws (each as amended) of each
Subsidiary that is a corporation; and all other documents, if any, governing the
organization, ownership, voting an control of each Subsidiary (herein
collectively referred to as the “Subsidiary Organizational Documents” and, along
with the Company Organizational Documents, the “Organizational Documents”). None
of the Subsidiaries is in breach or violation of, or default under, any
provision of its Subsidiary Organizational Documents.

        2.3     No Violation. Except as set forth on Schedule 2.3, neither the
execution and delivery of this Agreement by the Company nor the performance of
the Company’s obligations hereunder will (i) violate any provision of the
Organizational Documents, (ii) violate any law or regulation of any United
States federal, territorial, state or local governmental or regulatory agency or
authority (an “Authority”), (iii) require any consent or approval of, notice to
or filing with, any Authority which has not been obtained or made, except where
the failure to obtain such consent or approval, or to provide such notice or
filing, would not have a Material Adverse Effect (as defined below) on the
Company and the Subsidiaries (or any of them), (iv) result in a breach of any
provision of, or require the consent or approval of any Person which has not
been obtained under, any contract or agreement to which the Company and the
Subsidiaries (or any of them) is a party, which breach or consent or approval
(if not obtained) would have a Material Adverse Effect on the Company and the
Subsidiaries taken as a whole, (v) result in the creation or imposition of any
mortgage, pledge, lien, encumbrance, charge or other security interest
(“Encumbrance”) upon any of the Shares or any portion of the assets of the
Company and the Subsidiaries pursuant to the terms of any contract or agreement
to which the Company and the Subsidiaries (or any of them) is a party, or (vi)
trigger any rights of first refusal, preferential purchase or similar rights
with respect to any of the Shares.

5




--------------------------------------------------------------------------------

        2.4     Capitalization.

        (A)    Schedule 2.4(A) sets forth (i) the number of shares of authorized
capital stock of each class of capital stock of the Company, (ii) the number of
issued and outstanding shares of each class of capital stock of the Company, and
(iii) the name, address, and number of shares of capital stock of the Company
owned by each Stockholder. As of the date hereof, the Stockholders are the
record and beneficial owners of all shares of capital stock of the Company.
Except for the shares of authorized capital stock issued and outstanding as set
forth on Schedule 2.4(A), there are no shares of capital stock or other
securities of the Company issued, reserved for issuance, or outstanding. All of
the issued and outstanding capital stock of the Company: (i) have been duly
authorized and are validly issued, fully paid and nonassessable, (ii) were
issued in compliance with all applicable state and federal securities laws and
regulations, and (iii) were not issued in breach or violation of, or did not
cause as a result of the issuance thereof a default under, any contract or
agreement with or right granted to any Person. The Company has no outstanding
options, warrants, exchangeable or convertible securities, subscription rights,
exchange rights, statutory pre-emptive rights, pre-emptive rights granted under
the Company’s Organizational Documents, stock appreciation rights, phantom
stock, profit participation or similar rights, or any other right or instrument
pursuant to which any Person may be entitled to purchase any security of the
Company, and has no obligation to issue any securities, rights or instruments.
Except for the Stockholders Agreement, there are no contracts or agreements with
respect to the voting or transfer of any capital stock of the Company. The
Company is not obligated to redeem or otherwise acquire any of its outstanding
capital stock. The Company is not a party to any contract or agreement that
obligates it to, and does not otherwise have any obligation to, acquire directly
or indirectly any capital stock, membership interest, partnership interest, or
joint venture interest in, or any security issued by, any other Person.

        (B)    Schedule 2.4(B) sets forth (i) the number of shares of authorized
capital stock of each class of all capital stock of each Subsidiary that is a
corporation (collectively, the “Corporate Subsidiaries”), (ii) the number of
issued and outstanding shares of each class of capital stock of each Corporate
Subsidiary, and (iii) the name, address, and number of shares of capital stock
of each Corporate Subsidiary owned by each stockholder thereof. As of the date
hereof, the Company is the record and beneficial owner of all the shares of
capital stock of each Corporate Subsidiary. Except for the shares of authorized
capital stock issued and outstanding as set forth on Schedule 2.4(B), there are
no shares of capital stock or other securities of a Corporate Subsidiary issued,
reserved for issuance, or outstanding. All of the issued and outstanding capital
stock of each Corporate Subsidiary: (i) have been duly authorized and are
validly issued, fully paid and nonassessable, (ii) were issued in compliance
with all applicable state and federal securities laws and regulations, and (iii)
were not issued in breach or violation of, or did not cause as a result of the
issuance thereof a default under, any contract or agreement with or right
granted to any Person. No Corporate Subsidiary has any (x) outstanding options,
warrants, exchangeable or convertible securities, subscription rights, exchange
rights, statutory pre-emptive rights, pre-emptive rights granted under a
Corporate Subsidiary’s organizational documents, stock appreciation rights,
phantom stock, profit participation or similar rights, or any other right or
instrument pursuant to which any Person may be entitled to purchase any security
of a Corporate Subsidiary, or (y) obligation to issue any securities, rights or
instruments. There are no contracts or agreements with respect to the voting or
transfer of any capital stock of a Corporate Subsidiary. No Corporate Subsidiary
is obligated to redeem or otherwise acquire any of its outstanding capital
stock. No Corporate Subsidiary is a party to any contract or agreement that
obligates it to, and does not otherwise have any obligation to, acquire directly
or indirectly any capital stock, membership interest, partnership interest, or
joint venture interest in, or any security issued by, any other Person.


6




--------------------------------------------------------------------------------

        (C)     The total outstanding partnership interests of each Subsidiary
that is a partnership (collectively, the “Partnership Subsidiaries”) as of the
date hereof consist solely of the partnership interests in each Partnership
Subsidiary set forth, by partner, in Schedule 2.4(C). The Company holds of
record and owns beneficially the partner interests in each Partnership
Subsidiary, free and clear of any Encumbrances (other than restrictions on
transfer under the Securities Act and state securities laws and regulations and
the restrictions contained in the respective Partnership Agreements as in effect
on the date hereof) set forth in Schedule 2.4(C). All of the issued and
outstanding partnership interests in each Partnership Subsidiary: (a) have been
duly authorized and are validly issued, fully paid, and nonassessable, (b) were
issued in compliance with all applicable state and federal securities laws and
regulations, (c) were not issued in breach or violation of, or did not cause as
a result of the issuance thereof a default under, any contract or agreement with
or right granted to any Person and (d) are held of record and owned beneficially
by the respective partners as set forth in Schedule 2.4(C). Except as described
in Schedule 2.4(C), no Partnership Subsidiary has any (x) outstanding options,
warrants, exchangeable or convertible securities, subscription rights, exchange
rights, statutory pre-emptive rights, preemptive rights granted under a
Partnership Subsidiary’s organizational documents, stock appreciation rights,
phantom stock, profit participation or similar rights, or any other right or
instrument pursuant to which any Person may be entitled to purchase any security
of a Partnership Subsidiary, or (y) obligation to issue any rights or
instruments. Except as set forth in the respective Partnership Agreements as in
effect on the date hereof, there are no contracts or agreements with respect to
the voting or transfer of any of the Partnership Subsidiary’s partnership
interests. No Partnership Subsidiary is obligated to redeem or otherwise acquire
any of its outstanding partnership interests. No Partnership Subsidiary is a
party to any contract or agreement that obligates it to, and does not otherwise
have any obligation to, acquire directly or indirectly any capital stock,
membership interest, partnership interest, or joint venture interest in, or any
security issued by, any other Person.

        (D)     The total outstanding membership interests of each Subsidiary
that is a limited liability company (collectively, the “LLC Subsidiaries”) as of
the date hereof consist solely of the membership interests in each LLC
Subsidiary set forth, by member, on Schedule 2.4(D). Except for the membership
interests issued and outstanding as set forth on Schedule 2.4(D), there are no
membership interests or other securities of a LLC Subsidiary issued, reserved
for issuance, or outstanding. All of the issued and outstanding membership
interests in each LLC Subsidiary: (i) have been duly authorized and are validly
issued, fully paid and nonassessable, (ii) were issued in compliance with all
applicable state and federal securities laws and regulations, (iii) were not
issued in breach or violation of, or did not cause as a result of the issuance
thereof a default under, any contract or agreement with or right granted to any
Person, and (iv) are held of record and beneficially by the members as set forth
on Schedule 2.4(D). No LLC Subsidiary has any outstanding options, warrants,
exchangeable or convertible securities, subscription rights, exchange rights,
statutory pre-emptive rights, pre-emptive rights granted under a LLC
Subsidiary’s organizational documents, stock appreciation rights, phantom stock,
profit participation or similar rights, or any other right or instrument
pursuant to which any Person may be entitled to purchase any security of a LLC
Subsidiary, and has no obligation to issue any securities, rights or
instruments. Except as contained in the respective Company Agreements, there are
no contracts or agreements with respect to the voting or transfer of any
membership interests in any LLC Subsidiary. No LLC Subsidiary is obligated to
redeem or otherwise acquire any of its outstanding membership interests. No LLC
Subsidiary is a party to any contract or agreement that obligates it to, and
does not otherwise have any obligation to, acquire directly or indirectly any
capital stock, membership interest, partnership interest, or joint venture
interest in, or any security issued by, any other Person.


7




--------------------------------------------------------------------------------

        (E)     Except as set forth on Schedule 2.4(E), none of the Company or
the Subsidiaries owns of record or beneficially any equity interest in any other
Person.

        (F)     The Company and the Subsidiaries have made any and all capital
contributions required to be made by them prior to the date hereof (including,
without limitation, any required initial capital contributions) to the
Subsidiaries as required by the Organizational Documents applicable thereto. The
Company and the Subsidiaries have no obligation to make any other capital
contribution or any loan or other payment or any other transfer of assets or
services to the Subsidiaries, except as set forth in Schedule 2.4(F).

        2.5      Other Ownership Interests. No Person has any right to obtain or
acquire any limited liability company membership or other ownership or equity
interest (including, without limitation, any option or other right to purchase
or acquire any such limited liability company membership or other ownership or
equity interest), in or to the Company. No Person has any right to obtain or
acquire any general partnership, limited partnership, limited liability company
membership or other ownership or equity interest (including, without limitation,
any option or other right to purchase or acquire any such general partnership,
limited partnership, limited liability company membership or other ownership or
equity interest), in or to any of the Subsidiaries.

        2.6      Contracts and Commitments.

        (A)    Contracts. Set forth in Schedule 2.6(A) is a true, correct and
complete list of each of the following agreements, whether written or oral
(collectively, the “Contracts”), to which the Company and the Subsidiaries (or
any of them) is a party:

        (1)     any lease of real property, or legally binding commitment,
contract, obligation or agreement for the purchase or sale of real property
(hereinafter, legally binding commitments, contracts, obligations and agreements
of any nature shall all be included in the term “agreement”);

        (2)     any employment agreement with any officer, employee, director or
consultant which is not terminable without severance liability in excess of
$10,000.00 at the discretion of the Company or a Subsidiary on thirty (or fewer)
days’ notice from the Company or a Subsidiary;

        (3)     any agreement to lend or borrow money;

        (4)     any collective bargaining agreement with any labor union or
other representative of employees;

        (5)     any agreement guaranteeing the payment or performance of the
obligations of others, except in the ordinary course of business;

        (6)     any lease of any personal property under the express terms of
which the Company or a Subsidiary shall hereafter be obligated to make aggregate
annual payments exceeding sixty thousand dollars ($60,000.00);

        (7)     any ongoing agreement for the sale or purchase of products or
services by the Company or a Subsidiary under the terms of which the Company or
a Subsidiary could hereafter be entitled to receive or obligated to make
aggregate annual payments exceeding forty thousand dollars ($40,000.00)for any
such agreement;


8




--------------------------------------------------------------------------------

        (8)     any security or pledge agreement;

        (9)     any management or similar agreement; or

        (10)     all Organizational Documents; and

        (11)       any other oral or written agreement material to the Company
or any of the Subsidiaries.

        (B)    Enforceability of Contracts. Each of the Contracts to which the
Company is a party and each of the Contracts to which any of the Subsidiaries is
a party is enforceable and in full force and effect, except as such
enforceability and effectiveness may be limited by bankruptcy, insolvency or
other similar laws from time to time in effect which affect the enforcement of
creditors rights generally and by general principles of equity. The Company is
not in breach or default, nor are there any facts that with notice or lapse of
time would cause a breach or default by the Company, under any of the Contracts,
nor, to the knowledge of any Seller Party, is there any existing breach or
default, or any facts that with notice or lapse of time would constitute a
breach or default, of any such Contract by any other party thereto. Except as
set forth on Schedule 2.6(B), as of the date hereof, none of the Subsidiaries is
in breach or default, nor are there any facts that with notice or lapse of time
would cause a breach or default by any of the Subsidiaries under any of the
Contracts, nor, to the knowledge of any Seller Party, is there is any existing
breach or default, or any facts that with notice or lapse of time would
constitute a breach or default, of any such Contract by any other party thereto.
As of the Closing Date, none of the Subsidiaries is in breach or default, nor
are there any facts that with notice or lapse of time would cause a breach or
default by any of the Subsidiaries under any of the Contracts, nor, to the
knowledge of any Seller Party, is there is any existing breach or default, or
any facts that with notice or lapse of time would constitute a breach or
default, of any such Contract by any other party thereto. Each of the written
Contracts incorporates all of the material terms and conditions agreed to by the
parties thereto.

        2.7      Indebtedness of the Company and the Subsidiaries. Neither the
Company nor any of the Subsidiaries has, nor shall the execution of this
Agreement or the consummation of the transactions contemplated hereby result in
either the Company or any of the Subsidiaries being subject to, any debt,
guaranty, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, due or to become due, or known or unknown, other than
such liabilities incurred in the ordinary course of business consistent with
past practices or which have not had or could not reasonably be expected to
result in a Material Adverse Effect (as defined below) on the Company or the
Subsidiaries taken as a whole.

        2.8      Litigation.There is no suit, action or other proceeding, or
injunction or final judgment relating thereto, pending, or to the knowledge of
any of the Seller Parties, threatened against the Company or any of the
Subsidiaries that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with this Agreement or the
performance of the Company’s obligations hereunder. There is no suit, action or
other proceeding, or injunction or final judgment relating thereto, pending, or,
to the knowledge of any of the Seller Parties, threatened against the Company or
any of the Subsidiaries, nor, to the knowledge of any of the Seller Parties, any
investigation that might result in any such suit, action or proceeding.


9




--------------------------------------------------------------------------------

        2.9      Financial Statements. Attached as Schedule 2.9 are the
unaudited balance sheets (the “Balance Sheets”), together with the Statements of
Operations (the “Statements of Operations”), of the Company and the Subsidiaries
as of and for the year ended December 31, 2007. The Balance Sheets are true and
correct in all material respects as of that date, and there are no material
liabilities, obligations or indebtedness that were owed or owing by the Company
or any of the Subsidiaries, respectively, as of that date that are not shown on
the Balance Sheets. The Balance Sheets and the Statements of Operations were
prepared on a cash basis. The Balance Sheets and the Statements of Operations
fairly present the financial condition of the Company and the Subsidiaries in
all material respects as of the date thereof. Since December 31, 2007, no
dividends or distributions have been made by the Subsidiaries to the
stockholders, members or partners of such Subsidiaries and no dividends or
distributions have been made by the Company to any of the Stockholders.

        2.10      Absence of Changes. Since the date of the Balance Sheets,
there has not been any event or development which could reasonably be expected
to result in a Material Adverse Effect (as hereafter defined) on the Company or
the Subsidiaries. For purposes of this Agreement, “Material Adverse Effect”
means, for any Person, a material adverse effect (i) on the business,
operations, financial condition, assets and properties, liabilities or prospects
of such Person, taken as a whole, or (ii) on the ability of such Person to enter
into this Agreement or consummate the transactions contemplated hereby,
provided, however, that it shall not include any effect or change occurring as a
result of, either alone or in combination, general economic or financial
conditions, or other developments which are not unique to the Person but also
uniformly affect each of the other Persons who participate or are engaged in the
lines of business in which the Person participates or is engaged.

        2.11      Absence of Certain Liabilities. Neither the Company nor any of
the Subsidiaries has any liabilities or obligations of any nature (whether known
or unknown and whether absolute, accrued, contingent or otherwise) except for
liabilities (i) that are reflected in the Balance Sheets or (ii) that have
arisen after the date of the Balance Sheetsin the ordinary course of business
and that, individually or in the aggregate, are not material to the Company and
are of the same character and nature as the liabilities quantified on the face
of the Balance Sheets.

        2.12     Assets.

        (A)     Each of the Company and the Subsidiaries is in possession of and
has good and indefeasible title to, or has valid leasehold interests in or valid
rights to use, all tangible personal property, equipment, plants, buildings,
structures, facilities and all other assets and properties necessary for the
conduct of their business as currently conducted (the “Business”), except where
the failure to hold such title, interest or right would not have a Material
Adverse Effect either individually or in the aggregate on the Company and the
Subsidiaries. All tangible personal property and equipment used by the Company
and the Subsidiaries in the conduct of the Business (the “Equipment”) is without
material defects and is in good operating condition and repair (subject to
normal wear and tear) so as to permit the operation of the Business as presently
conducted. Schedule 2.12(A) contains a list and description of (i) each item of
Equipment with a book value or market value in excess of $5,000; (ii) the name
of the entity that owns such item of Equipment and (iii) the physical location
of such item of Equipment.

        (B)     Except as set forth on Schedule 2.12(B), (a) the assets and
properties shown on the Balance Sheets and acquired after the date of the
Balance Sheets in the ordinary course of business of the Company and the
Subsidiaries (together with leased assets as described on Schedule 2.12(A),
collectively, the “Companies’Assets”) constitute and include all the assets
necessary for the conduct of the business of the Company and the Subsidiaries as
currently conducted, (b) there are no material assets used in or relied upon for
the conduct of the business of the Company and the Subsidiaries other than the
Companies’ Assets, and (c) the Company and the Subsidiaries have good,
marketable and indefeasible title to, or a valid leasehold interest in, all of
the Companies’ Assets, in each case free and clear of any Encumbrances.


10




--------------------------------------------------------------------------------

        (C)     Neither the Company nor any of the Subsidiaries now owns or has
ever owned any real property (including ground leases).

        2.13      Receivables. All accounts receivable of the Company and the
Subsidiaries represent valid and bona fide claims and were acquired or arose in
the ordinary course of business.

        2.14      Insurance.Schedule 2.14 sets forth the following information
with respect to each material insurance policy (including policies providing
property, casualty, liability, and workers’ compensation coverage and bond and
surety arrangements) to which the Company and the Subsidiaries (or any of them)
are a party, a named insured, or otherwise the beneficiary of coverage: (i) the
name of the insurer, the name of the policyholder, and the name of each covered
insured; (ii) the policy number; and (iii) the amount (including a description
of how deductibles and ceilings are calculated and operate) of coverage.

        With respect to each such insurance policy: (i) the policy is legal,
valid, binding, enforceable, and in full force and effect in all material
respects; (ii) none of the Company or the Subsidiaries nor, to the knowledge of
the Seller Parties, any other party to the policy is in material breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred which, with notice or the lapse of time,
would constitute such a material breach or default, or permit termination,
modification, or acceleration, under the policy by the Company and the
Subsidiaries, or, to the knowledge of the Seller Parties, by any other party
thereto; and (iii) neither the Company nor any of the Subsidiaries nor, to the
knowledge of the Seller Parties, any other party to the policy has repudiated
any material provision thereof. Each such policy is issued by an insurer that is
financially sound and reputable.

        2.15      Compliance with Legal Requirements; Governmental
Authorizations. Except with respect to compliance with Environmental Matters and
Tax Matters, which are covered exclusively in Sections 2.16 and 2.17,
respectively:

        (A)     Both the Company and the Subsidiaries are, and at all times
since their organization have been, in compliance with each material legal
requirement that is or was applicable to it or to the conduct or operation of
their respective business or the ownership or use of any of their respective
assets, except where failure to comply would not result in a Material Adverse
Effect on the Company or the Subsidiaries taken as a whole.

        (B)     No event has occurred or circumstance exists that (with or
without notice or lapse of time) (i) may constitute or result in a violation by
the Company or the Subsidiaries (or any of them) of any legal requirement,
except where such violation would not result in a Material Adverse Effect on the
Company or the Subsidiaries taken as a whole or (ii) would reasonably be
expected to give rise to any obligation on the part of the Company and the
Subsidiaries (or any of them) to undertake, or to bear all or any portion of the
cost of, any remedial action of any nature, except where the cost of such
remedial action would not have a Material Adverse Effect on the Company or the
Subsidiaries taken as a whole.

        (C)     Neither the Company nor any of the Subsidiaries have received
any written notice or other written communication from any Authority or any
other Person regarding (i) any actual, alleged, possible, or potential violation
by, or failure of the Company or the Subsidiaries (or any of them) to comply
with, any legal requirement, or (ii) any actual, alleged, possible, or potential
obligation on the part of the Company and the Subsidiaries (or any of them) to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.


11




--------------------------------------------------------------------------------

        2.16     Environmental Matters.

        (A)     The Company and the Subsidiaries are in compliance with all
applicable Environmental Laws (as defined below) except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect on the
Company and the Subsidiaries (or any of them), and, to the knowledge of the
Seller Parties, there are no circumstances which may materially prevent or
interfere with such compliance in the future. Neither the Company nor any of the
Subsidiaries have received any written communication, whether from an Authority,
citizen group, employee or otherwise, that alleges that the Company and the
Subsidiaries (or any of them) or any of their respective assets or properties
used in the Business is not in full compliance with Environmental Laws. All
permits, registrations and other governmental authorizations currently held by
the Company and the Subsidiaries (or any of them) pursuant to Environmental Laws
(collectively, “Environmental Permits”) represent all permits necessary for the
conduct of the Business as currently conducted, except where the failure to hold
such Environmental Permits (or any of them) could not reasonably be expected to
have a Material Adverse Effect on the Company and the Subsidiaries (or any of
them). Neither the Company nor any of the Subsidiaries have been notified by any
relevant Authority that any such permit will be modified, suspended or revoked
or cannot be renewed in the ordinary course of business.

        (B)     There is no Environmental Notice (as defined below) that is (i)
pending or, to the knowledge of the Seller Parties, threatened against the
Company and the Subsidiaries (or any of them) or (ii) to the knowledge of the
Seller Parties, pending or threatened against any Person whose liability for
such Environmental Notice may have been retained or assumed by or could
reasonably be imputed or attributed to the Company and the Subsidiaries (or any
of them).

        (C)     To the knowledge of the Seller Parties, there are no past or
present actions, activities, circumstances, conditions, events or incidents
arising from the operation, ownership or use of any property currently or
formerly owned, operated or used by the Company and the Subsidiaries (or any of
them), including, without limitation, the release, emission, discharge or
disposal of any Material (as defined below) into the Environment (as defined
below), that (i) could reasonably be expected to result in the incurrence of
costs under Environmental Laws or (ii) could reasonably be expected to form the
basis of any Environmental Notice against or with respect to the Company and the
Subsidiaries (or any of them) or against any Person whose liability for any
Environmental Notice may have been retained or assumed by or could be imputed or
attributed to the Company and the Subsidiaries (or any of them).

        (D)     For purposes of this Section 2.16:

        (1)     “Environment” means any surface water, ground water, drinking
water supply, land surface or subsurface strata, ambient air and any indoor
workplace.

        (2)     “Environmental Notice” means any written notice by any Person
alleging potential liability (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental costs, harm or damages to
Person, property, natural resources or other fines or penalties) arising out of,
based on or resulting from (a) the emission, discharge, disposal, release or
threatened release in or into the Environment of any Material or (b)
circumstances forming the basis of any violation, or alleged violation, of any
applicable Environmental Law.

        (3)     “Environmental Laws” means all national, state, local and
foreign laws, codes, regulations, common law, requirements, directives, orders,
and administrative or judicial interpretations thereof, all as in effect on the
date hereof, that may be enforced by any Authority, relating to pollution or the
protection of the Environment.


12




--------------------------------------------------------------------------------

        (4)     “Material” means pollutants, contaminants or chemical,
industrial, hazardous or toxic materials or wastes, including, without
limitation, petroleum and petroleum products.

        2.17     Tax Matters.

        (A)     Except as set forth on Schedule 2.17(A), each of the Company and
the Subsidiaries has filed on a timely basis all Tax Returns (as defined below)
that it was required to file, and all such Tax Returns were complete and
accurate in all material respects. Except as set forth on Schedule 2.17(A), each
of the Company and the Subsidiaries has paid on a timely basis all Taxes that
were due and payable by it, or if not yet due and payable, such Taxes have been
accrued on the Balance Sheets. Neither the Company nor any of the Subsidiaries
has requested an extension of time to file any Tax Return that has not since
been timely filed. Neither the Company nor any of the Subsidiaries has any
actual or potential liability for any Tax obligation of any other taxpayer
(including any liability for Taxes as a result of being a member of a
consolidated group). All Taxes that the Company and the Subsidiaries are or were
required by law to withhold or collect have been duly withheld or collected and,
to the extent required, have been paid to the proper U.S. or foreign Authority.

        (B)     The Company has made available to Buyer complete and accurate
copies of all Tax Returns, and has delivered to Buyer complete and accurate
copies of all examination reports, together with all related examination reports
and statements of deficiency for the last two full calendar years from and after
their organization, and statements of deficiencies, if any, assessed against or
agreed to by the Company and the Subsidiaries (or any of them). To the knowledge
of the Seller Parties, no examination, audit, administrative proceeding or court
proceeding relating to any Tax Return of the Company nor any of the Subsidiaries
by any U.S. or foreign Authority is currently in progress or, threatened or
contemplated. Except as set forth on Schedule 2.17(B), neither the Company nor
any of the Subsidiaries have been informed in writing by any taxing Authority
that the taxing Authority believes that the Company and the Subsidiaries (or any
of them) were required to file any Tax Return that was not filed. Neither the
Company nor any of the Subsidiaries has waived any statute of limitations with
respect to Taxes or agreed to an extension of time with respect to a Tax
assessment or deficiency. Neither the Company nor any of the Subsidiaries is a
party to any agreement for the sharing or allocation of Taxes. Neither the
Company nor any of the Subsidiaries is required to include in income any
adjustment pursuant to Section 481 of the Internal Revenue Code of 1986, as
amended (the “Code”), by reason of a change in accounting method and neither has
any knowledge that the Internal Revenue Service has proposed or is proposing any
such adjustment or change in accounting method.

        (C)     There are no liens upon the assets of the Company or any of the
Subsidiaries or any of the Shares for Taxes except for Taxes not yet due and
payable.

        (D)     The acquisition of the Shares will not be a factor in causing
any payments to be made by the Company or any of the Subsidiaries to not be
deductible under Section 280G of the Code.

        (E)     Any transactions of the Company or any of the Subsidiaries that
could give rise to an understatement of federal income tax under Section 6662 of
the Code were adequately disclosed (or with respect to Tax Returns to be filed
before the Effective Date will be adequately disclosed) on Tax Returns required
in accordance with Section 6662(d) of the Code.


13




--------------------------------------------------------------------------------

        (F)     For purposes of this Agreement:

        (1)     “Tax” (and, with correlative meaning, “Taxes,” “Taxable” and
“Taxing”) means any federal, state, local or foreign income, alternative or
add-on minimum tax, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, withholding, payroll, employment, excise,
estimated, severance, stamp, occupation, premium, property, environmental or
windfall profit tax, custom, duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax or additional amount imposed by any U.S. or foreign
Authority responsible for the imposition of any such tax (domestic or foreign).

        (2)     “Tax Return” means any return, report, information return,
schedule or other document (including any related or supporting information)
filed or required to be filed with respect to any taxing Authority, whether U.S.
or foreign, with respect to Taxes.

        2.18      Permits. Schedule 2.18 contains a true and complete list of
all permits used in and material, individually or in the aggregate, to the
Company and the Subsidiaries (or any of them) or the conduct of business by the
Company and the Subsidiaries. All such permits are currently effective and valid
and have been validly issued. To the knowledge of the Seller Parties, no
additional permits are necessary to enable the Company and the Subsidiaries (or
any of them) to conduct their business in material compliance with all
applicable federal, state and local laws. Neither the execution, delivery or
performance of this Agreement nor the mere passage of time will have any affect
on the continued validity or sufficiency of such permits, nor will any
additional permits be required by virtue of the execution, delivery or
performance of this Agreement with respect to the conduct of their business as
now conducted by the Company and the Subsidiaries. The Company has provided or
made available to Buyer true and complete copies of all permits listed in
Schedule 2.18.

        2.19      Regulatory Compliance.

        (A)     The Company and the Subsidiaries have timely filed or otherwise
provided all registrations, reports, data, and other information and
applications with respect to their (whether owned, used, manufactured, managed
or distributed) medical devices, pharmaceutical, consumer, health care, and
other governmentally regulated products (the “Regulated Products”) required to
be filed with or otherwise provided to the United States Food and Drug
Administration (the “FDA”) or any other Authority with jurisdiction over the
manufacture, use, or sale of the Regulated Products, have complied in all
material respects with all legal requirements of the FDA or other Authority with
respect to the Regulated Products (including but not limited to the Federal
Food, Drug, and Cosmetic Act, the Medicare Anti-Kickback Statute, the Health
Insurance Portability and Accountability Act, the Federal False Claims Act, the
Federal laws concerning physician self-referral known as “Stark I” and “Stark
II”, and the rules and regulations of the Joint Commission on Accreditation of
Healthcare Organizations), and all regulatory licenses or approvals in respect
thereof are in full force and effect. All documentation, correspondence,
reports, data, analyses and certification relating to or regarding any medical
devices of the Company and the Subsidiaries filed with or delivered by or on
behalf of the Company or any of the Subsidiaries to any Authority was true and
accurate in all material respects when so filed or delivered and, to the
knowledge of the Seller Parties, remains true and accurate in all material
respects. Any distribution of a Regulated Product by the Company or a Subsidiary
is being distributed and marketed in material compliance with all applicable
requirements under all applicable laws, except for any non-compliance that would
not have a Material Adverse Effect on the Company or the Subsidiaries taken as a
whole.

        (B)    Schedule 2.19(B) sets forth a list of each Regulated Product
manufactured, marketed, distributed, sold or licensed by or on behalf of the
Company and the Subsidiaries (or any of them) as of the date of this Agreement.


14




--------------------------------------------------------------------------------

         (C)     To the knowledge of the Seller Parties, no request has ever
been made to recall, withdraw, suspend or discontinue any Regulated Product
distributed or managed by the Company and the Subsidiaries (or any of them)
(whether voluntarily or otherwise). To the knowledge of the Seller Parties, no
proceedings (whether completed or pending) seeking the recall, withdrawal,
suspension or seizure of any Regulated Product managed or distributed by the
Company and the Subsidiaries (or any of them) are pending or, to the knowledge
of the Seller Parties, threatened against the Company and the Subsidiaries (or
any of them); nor have any such proceedings ever been instituted.

        (D)     Neither the Company nor any of the Subsidiaries have received
any written notice from the FDA or any other Authority of any action to withdraw
its approval or request the recall of any Regulated Product or any action to
enjoin production of any Regulated Product.

        2.20      Brokers.Neither the Company nor any of the Subsidiaries has
retained any broker in connection with this Agreement. Buyer has, and will have,
no obligation to pay any broker’s, finder’s, investment banker’s, financial
advisor’s or similar fee in connection with the transfer of the Shares under
this Agreement and the consummation of the transactions contemplated herein, by
reason of any action taken by or on behalf of any of the Company or the
Subsidiaries.

        2.21    Directors and Officers; Banking Arrangements. Schedule 2.21 sets
forth a true and complete list of (A) the names of all the officers, directors
and managers of the Company and the Subsidiaries and (B) the name of each bank
in or with which the Company and the Subsidiaries (or any of them) has an
account and a brief description of each such account. All accounts relating to
these banking arrangements will be the sole and continued possession of the
Company and the Subsidiaries and no distributions of any kind will be made prior
to the closing of this transaction.

        2.22    Material Misstatements and Omissions. This Agreement (including
the Company Schedules) does not, and any certificates delivered by the Company
pursuant to the terms of this Agreement, will not (i) contain any
representation, warranty or information that is false or misleading with respect
to any material fact, or (ii) omit to state any material fact necessary in order
to make the representations, warranties and information contained or to be
contained herein or therein (in the light of the circumstances under which such
representations, warranties and information were or will be made or provided)
not false or misleading.

        2.23    Working Capital; Indebtedness. The amount of Working Capital (as
defined below) on the date hereof equals or exceeds the amount of Working
Capital as of December 31, 2007. Except as set forth in Schedule 2.23, as of the
date hereof, neither the Company nor any of the Subsidiaries has any
indebtedness. For purposes of this Agreement, “Working Capital” means Current
Assets minus Current Liabilities. In no event will the determination of Working
Capital include (a) any intercompany accounts among the Company and the
Subsidiaries, or (b) any amounts due to or from the Sellers. Subject to the
foregoing, Working Capital will be calculated in accordance with GAAP, applied
on a basis consistent with that employed in the preparation of the Balance
Sheets (but only to the extent consistent with GAAP). “Current Assets” means the
current assets of the Company on a consolidated basis as of any given date of
determination calculated in accordance with the definition of “Working Capital”.
“Current Liabilities” means the current liabilities of the Company on a
consolidated basis as of any given date of determination calculated in
accordance with the definition of “Working Capital”.

        2.24    Related Party Transactions. Except for the Management Agreements
between the Company and the respective Subsidiaries listed on Schedule 2.24,
there are no contracts or agreements (a) between the Company and any of the
Subsidiaries, (b) between a Subsidiary and another Subsidiary, or (c) between
the Company or any of the Subsidiaries, on the one hand, and any Seller,
Additional Seller, affiliate of any Seller or Additional Seller, or any
stockholder, member, director, officer, manager, partner or employee of the
Company or any of the Subsidiaries, on the other hand.


15




--------------------------------------------------------------------------------

        2.25      Intellectual Property. As used in this Agreement,
“Intellectual Property” means any rights, licenses, charges, Encumbrances,
equities and other claims that any Person may have to claim ownership,
authorship or invention of, to use, to object to or prevent the modification of
or to withdraw from circulation or control the publication or distribution of,
any: (a) copyrights in both published works and unpublished works, (b)
fictitious business names, trading names, corporate names, registered and
unregistered trademarks, service marks and applications, (c) any (i) patents and
patent applications and (ii) business methods, inventions and discoveries that
may be patentable, (d) computer software or middleware and (e) know-how, trade
secrets, confidential information, customer lists, software (source code and
object code), technical information, data, process technology, plans, drawings
and blue prints. The Company and the Subsidiaries own, or possess legally
enforceable rights to use, all Intellectual Property used in the business as
currently, or as currently proposed to be, conducted by the Company and the
Subsidiaries. The Company and the Subsidiaries’ use of the Intellectual Property
in their business as currently conducted (and the operation of their business)
does not infringe, violate or constitute misappropriation (x) on any other
Person’s patents, trademarks, service marks, trade names, logo, trade dress,
mask work, or other intellectual property right (other than copyright or trade
secret rights) and (y) to any Seller Party’s knowledge, any other Person’s
copyright or trade secret rights.

        2.26     Labor; Employees. Neither the Company nor any Subsidiary has
any employees or otherwise employs any person. Neither the Company nor any
Subsidiary has at any time in the last three years employed any person. Neither
the Company nor any of the Subsidiaries is a party to or bound by any collective
bargaining contract or agreement, nor has the Company nor any Subsidiary
experienced any strikes, grievances, claims of unfair labor practices, or other
collective bargaining disputes. Neither the Company nor any of the Subsidiaries
has committed any unfair labor practice (as determined under any law or
regulation). No Seller Party has any knowledge of any organizational effort
currently being made or, to any Seller Party’s knowledge, threatened by or on
behalf of any labor union with respect to any of the employees of the Company
and the Subsidiaries.

        2.27    Employee Benefits. Schedule 2.27 lists, by Company and
Subsidiary, each non-qualified deferred compensation plan, qualified defined
contribution retirement plan, qualified defined benefit retirement plan or other
material fringe benefit plan or program that is maintained by the Company or any
Subsidiary or to which the Company or any Subsidiary contributes. With respect
to any employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), which is subject to ERISA and
which is sponsored, maintained or contributed to, or has been sponsored,
maintained or contributed to, within six years prior to the date hereof, by the
Company or any Subsidiary or any Person deemed to be affiliated or aggregated
with the Company or any Subsidiary under Sections 414(b), (c), (m) or (o) of the
Code or Section 4001(a)(14) of ERISA, (a) no unsatisfied withdrawal liability or
obligation, within the meaning of Section 4201 of ERISA, has been incurred, (b)
no unsatisfied liability or obligation to the Pension Benefit Guaranty
Corporation has been incurred by the Company or any Subsidiary or any business
or entity which is a member of a “controlled group of corporations,”under
“common control” or an “affiliated service group” with the Company or any
Subsidiary within the meaning of Sections 414(b), (c) or (m) of the Code, or
required to be aggregated with the Company or any Subsidiary under
Section 414(o) of the Code, or is under “common control” with the Company or any
Subsidiary, within the meaning of Section 4001(a)(14) of ERISA, (c) no
accumulated funding deficiency, whether or not waived, within the meaning of
Section 302 of ERISA or Section 412 of the Code has been incurred and (d) all
contributions (including installments) to such plan required by Section 302 of
ERISA and Section 412 of the Code have been timely made. Schedule 2.27 lists all
other employment agreements, employment arrangements and other fringe benefits
or programs of the Company and the Subsidiaries. With respect to any kind of
employee benefit plan, such plan has been funded and maintained in compliance
with all laws and regulations applicable thereto and the requirements of such
plan’s governing documents.


16




--------------------------------------------------------------------------------

        2.28     Healthcare Laws.

        (A)     Neither the Company, nor any of the Subsidiaries, nor any of
their respective officers, directors, or managing employees (as the term
“managing employee” is defined in 42 C.F.R. Part 420 Subpart C and 42 C.F.R.
Section 1001.1001(a)(2)) (“Representatives”) has been, or is being, investigated
by any Authority with respect to any activity that contravenes or is alleged to
contravene, or constitutes or is alleged to constitute, a violation of any
Healthcare Law (as defined in Section 2.28(e)).

        (B)     Except as set forth on Schedule 2.28(B), neither the Company,
nor any of the Subsidiaries, nor any of their respective Representatives has
engaged in any activity that contravenes or constitutes a violation of any
Healthcare Law. Immediately following the consummation of the transactions
contemplated hereby, the organizational and ownership structures of the Company
and the Subsidiaries shall not violate any Healthcare Law or other applicable
law.

        (C)     Neither the Company, nor any of the Subsidiaries, nor any of
their respective Representatives has: (i) had a material civil monetary penalty
assessed against it under Section 1128A of the SSA (as defined in Section
2.28(e)) or any regulations promulgated thereunder; (ii) been excluded from
participation under the Medicare program or a state or Federal healthcare
program; (iii) been convicted (as that term is defined in 42 C.F.R. Section
1001.2) of any of the offenses for which it could face mandatory expulsion from
such programs, as described in SSA Section 1128(a) or any regulations
promulgated thereunder; or (iv) engaged in any activity or undergone any
occurrence for which it could face permissive exclusion from such programs, as
described in SSA Section 1128(b).

        (D)     Except as set forth on Schedule 2.28(B), each of the Company and
the Subsidiaries is in compliance with the privacy regulations promulgated
pursuant to the Health Insurance Portability and Accountability Act (“HIPAA”) as
set forth in 45 C.F.R. Parts 160 and 164, as may be amended from time to time,
and is in compliance with all Business Associate Agreements, as that term is
contemplated by HIPAA, to which it is a party.

        (E)     “Healthcare Law” means the following laws relating to the
regulation of the healthcare industry or to payment for services rendered by
healthcare providers (as such laws are currently enforced or as interpreted on
the Closing Date by existing, publicly available judicial and administrative
decisions and regulations): (i) Sections 1877, 1128, 1128A or 1128B of the
Social Security Act (the “SSA”); (ii) any prohibition on the making of any false
statement or misrepresentation of material facts to any Authority that
administers a federal or state healthcare program (including, but not limited
to, Medicare, Medicaid and the federal Civilian Health and Medical Plan of the
Uniformed Services); (iii) any law, regulation, manual provision or
administrative interpretation regarding coding, billing or reimbursement for
healthcare services payable by a state or federal healthcare program; (iv) the
licensure, certification or registration requirements of healthcare facilities,
services or equipment; (v) any state certificate of need or similar law
governing the establishment of healthcare facilities or services or the making
of healthcare capital expenditures; (vi) any state law relating to fee-splitting
or the corporate practice of medicine; (vii) any state physician self-referral
prohibition or state anti-kickback law; (viii) any criminal offense relating to
the delivery of, or claim for payment for, a healthcare item or service under
any federal or state healthcare program; (ix) any federal or state law relating
to the interference with or obstruction of any investigation into any criminal
offense; (x) any criminal offense under federal or state law relating to the
unlawful manufacture, distribution, prescription or dispensing of a controlled
substance; and (xi) any other applicable healthcare regulatory program or law.


17




--------------------------------------------------------------------------------

        2.29    Relationships with Investors in Subsidiaries. Each of the
Subsidiaries has a good working relationship with each of its physician
investors. To the knowledge of the Seller Parties, (a) none of the physician
investors in any of the Subsidiaries is in breach or default under any
agreements or charters of or with such Subsidiary and (b) there is no fact or
circumstance that, with or without notice or lapse of time, would create a right
under any agreements or charters of or with any Subsidiary to repurchase the
interest of any physician investor in such Subsidiary.

        3.    Representation and Warranties of the Sellers and Additional
Sellers.

        Each Seller and Additional Seller, severally and not jointly, represents
and warrants to the Buyer that the statements contained in this Section 3 are
true, correct and complete as of the date hereof and as of the Closing Date.

        3.1    Authority. Each Seller and Additional Seller possesses full power
and authority to execute and deliver this Agreement and each other agreement or
document executed or delivered as required or contemplated under this Agreement
(such agreements and documents, including this Agreement, the “Transaction
Documents”), including but not limited to the Yonke Employment Agreement, the
Ringel Employment Agreement, the Bentley Employment Agreement, and the
Registration Rights Agreement, to which he is a party and to perform his
obligations hereunder and thereunder. With respect to each Seller and Additional
Seller, this Agreement and each other Transaction Document to which such Seller
or Additional Seller, as the case may be, is a party has been duly authorized
and, when executed and delivered to Buyer, shall be duly and validly executed
and delivered by such Seller or Additional Seller, as the case may be, and shall
constitute the legal, valid and binding obligations of such Seller or Additional
Seller, as the case may be, enforceable against such Seller or Additional
Seller, as the case may be, in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, or other similar laws
from time to time in effect which affect the enforcement of creditors’ rights
generally and by general principles of equity.

        3.2    No Violation. Neither the execution and delivery by each Seller
and Additional Seller of this Agreement and the other Transaction Documents to
which such Seller or Additional Seller, as the case may be, is a party nor the
performance of such Seller’s or Additional Seller’s, as the case may be,
obligations hereunder and thereunder will (i) violate any provision of the
Organization Documents, (ii) violate any law or regulation of any Authority,
(iii) require any consent or approval of, notice to or filing with, any
Authority which has not been obtained or made, (iv) result in a breach of any
provision of, or require the consent or approval of any Person which has not
been obtained under, any contract or agreement to which such Seller or
Additional Seller, as the case may be, is a party, (v) result in an Encumbrance
upon any of the Shares or any other assets of such Seller or Additional Seller,
as the case may be, or (vi) trigger any rights of first refusal, preferential
purchase or similar rights with respect to any of the Shares.

        3.3    Shares. Each Seller holds of record and owns beneficially, and
each Additional Seller shall as of the Closing Date hold of record and
beneficially, the capital stock of the Company as set forth next to such
Seller’s or Additional Seller’s, as the case may be, name in Schedule 1.2, free
and clear of any Encumbrances (other than restrictions on transfer under the
Securities Act of 1933, as amended (the “Securities Act”), and state securities
laws and regulations). Except for the Stockholders Agreement, no Seller or
Additional Seller is a party to any agreement (other than this Agreement) that
could require such Seller or Additional Seller, as the case may be, to sell,
transfer or otherwise dispose of any of the Shares or any equity interest in any
of the Subsidiaries. Immediately following consummation of the transactions
contemplated by this Agreement, the Buyer shall own the Shares free and clear of
all Encumbrances (other than restrictions or transfer under the Securities Act
and state securities laws and regulations and Encumbrances created by the
Buyer).


18




--------------------------------------------------------------------------------

        3.4    Litigation. No action or proceeding is pending against a Seller
or Additional Seller or, to the knowledge of such Seller or Additional Seller,
as the case may be, threatened against such Seller or Additional Seller, as the
case may be, seeking to prohibit the consummation of the transactions
contemplated hereby.

        3.5    Brokers. No Seller or Additional Seller has any liability or
obligation to pay any compensation to any broker, finder or agent with respect
to the transactions contemplated hereby for which the Buyer, the Company, or any
of the Subsidiaries could become directly or indirectly liable.

        3.6    Investor Representations. Each Seller and Additional Seller
acknowledges that the stock certificates representing HTRN Common Stock to be
issued to such Seller or Additional Seller, as the case may be, hereunder will
contain customary legends regarding restrictions on resale of unregistered
shares under Federal and state securities laws. Each Seller and Additional
Seller represents that he is an accredited investor as defined under Rule 501 of
the Securities Act and has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks incident to
the acquisition of shares of HTRN Common Stock. Each Seller and Additional
Seller acknowledges that such shares of HTRN Common Stock are being offered and
issued under an exemption from registration pursuant to Section 4(2) and Rule
506 of the Act. Each Seller and Additional Seller represents to the Buyer that
(1) such Seller or Additional Seller, as the case may be, has received and
reviewed to such Seller’s or Additional Seller’s, as the case may be,
satisfaction all documents and information that such Seller or Additional
Seller, as the case may be, considers material to such Seller’s or Additional
Seller’s, as the case may be, decision to acquire such shares, and (2) such
Seller or Additional Seller, as the case may be, is acquiring such shares for
investment purposes only and not with a view to, or for resale in connection
with, any distribution thereof within the meaning of the Securities Act.

        4.     Representations and Warranties of the Buyer.

        The Buyer represents and warrants to the Seller Parties and the
Additional Sellers that the statements contained in this Section 4 are true,
correct and complete as of the date hereof and as of the Closing Date.

        4.1    Authority and No Violation. Each of the Buyer and HTRN is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation. Each of the Buyer and HTRN possesses full
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is party and to perform its obligations
hereunder and thereunder. This Agreement and each Transaction Document to which
it is a party has been duly authorized and, when executed and delivered to
Sellers, shall be duly and validly executed and delivered by the Buyer and HTRN
and shall constitute the legal, valid and binding obligation of the Buyer and
HTRN, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws
from time to time in effect which affect the enforcement of creditors’ rights
generally and by general principles of equity.

        4.2    Litigation.There is no suit, action or other proceeding, or
injunction or final judgment relating thereto, pending, or to the knowledge of
the Buyer, threatened against the Buyer or HTRN that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with this Agreement or the performance of the Buyer or HTRN’s obligations
hereunder.

        4.3    No Violation. Except as set forth on Schedule 4.3, neither the
execution and delivery of this Agreement by the Buyer nor HTRN nor the
performance of the Buyer or HTRN’s obligations hereunder, including without
limitation, the issuance of HTRN Common Stock, will (i) violate any provision of
the Buyer or HTRN’s organizational documents, (ii) violate any law or regulation
of any Authority, (iii) require any consent or approval of, notice to or filing
with any Authority which has not been obtained or made, (iv) result in a breach
of any provision of, or require the consent or approval of any Person which has
not been obtained under, any contract or agreement to which the Buyer or HTRN is
a party, or (v) result in the creation or imposition of any Encumbrance upon any
portion of the assets of the Buyer or HTRN pursuant to the terms of any contract
or agreement to which the Buyer or HTRN is a party; except for such violations,
failures to obtain consent or approval, failures to send notice or make filings,
breaches, or creation or imposition that would not prevent the consummation of
the transactions contemplated hereby by the Buyer or HTRN.


19




--------------------------------------------------------------------------------

        4.4    Brokers.Except as described on Schedule 4.4, neither the Buyer
nor HTRN has retained any broker or investment banker in connection with this
Agreement. Neither the Company, any of the Subsidiaries, any of the Sellers, nor
any of the Additional Sellers shall have any obligation to pay any broker’s,
finder’s, investment banker’s, financial advisor’s or similar fee, including
without limitation, any fees of Buyer or HTRN’s financial advisor, in connection
with the consummation of the transactions contemplated herein, by reason of any
action taken by or on behalf of the Buyer or HTRN.

        5.     Covenants; Conduct of Business Pending the Closing.

        5.1     Access.Solely to enable the Buyer to inspect and evaluate the
business and the assets of the Company and the Subsidiaries, the Seller Parties
will give to the Buyer and its representatives, from and after the date of
execution of this Agreement, and during normal business hours, upon reasonable
advance notice and under reasonable circumstances, access to the premises,
agents, employees and consultants of the Company and the Subsidiaries, and to
the extent available access to the following: the Company and the Subsidiaries’
financial statements, books and records, contracts and leases and other
documentation related to the Company and the Subsidiaries, ownership and legal
affairs relating to the business, operations, assets, operating results
(including without limitation, revenues, cash flows and tax returns for the last
three (3) years), future prospects and projections, financial controls, current
and contingent liabilities, consultants, employees, customers and partners of
the Company and the Subsidiaries (including, without limitation, lists of
partners, procedures performed, etc.). Subject to the foregoing, the Buyer will
be entitled, at its sole cost and expense, to make copies of the books and
records to which it is entitled to access pursuant to this Section 5.1. In
addition, the Seller Parties will provide the Buyer and its representatives
access to the physician investors of the Subsidiaries and to initiate and
facilitate discussions between the Buyer and its representatives, on the one
hand, and physician investors of the Subsidiaries, on the other.

        5.2    Conduct of the Company and the Subsidiaries’ Business. From the
date of this Agreement and until the Closing or termination of this Agreement,
whichever first occurs, the Seller Parties and the Subsidiaries will operate and
conduct the business of the Company and the Subsidiaries diligently and only in
the ordinary course of business consistent with past practices and not make any
material change in the methods of accounting (except as required by U.S.
generally accepted accounting principles (“GAAP”)), management, marketing or
operations of the Company or any of the Subsidiaries. Between the date hereof
and the Closing, and except as otherwise consented to by Buyer in writing, the
Seller Parties will cause the Company and the Subsidiaries to:

        (A)     subject to the terms and conditions of this Agreement, use
commercially reasonable efforts to keep available the services of their present
employees and preserve the goodwill, reputation and present relationships of the
Company and the Subsidiaries and their business with investors, members,
partners, suppliers, customers, licensors and others having business relations
with them;


20




--------------------------------------------------------------------------------

        (B)     use commercially reasonable efforts to preserve the value of
their business;

        (C)     not issue, deliver or sell, or authorize or propose the
issuance, delivery or sale of, any shares of capital stock of the Company or any
of the Subsidiaries or other equity interests of the Company or any of the
Subsidiaries, or any securities convertible into, or any rights, warrants,
calls, subscriptions or options to acquire, any such shares or equity interests
other than, with respect to the Subsidiaries, in the ordinary course of business
consistent with past practices; provided, that the Company’s equity interests in
Pinnacle Surgical LLC and Advanced Medical Partners in Radiation LLC may be
transferred by the Company to a third party;

        (D)     not sell, lease, license, encumber or otherwise dispose of, or
agree to sell, lease, license, encumber or otherwise dispose of, any of their
assets (including cash and cash equivalents), other than in the ordinary course
of business consistent with past practices;

        (E)     not take or omit to take, or agree to commit to take or omit to
take, any action that would make any representation or warranty of any Seller
Party hereunder inaccurate in any respect at, or as of any time prior to, the
Closing Date;

        (F)     not enter into or adopt any new, or amend any existing,
employment, compensation, benefit, severance or consulting arrangement;

        (G)     not enter into any new, or amend or terminate any existing,
material contracts, whether or not in writing; provided, however, it is
acknowledged that the renewal of the Company’s agreement with Endocare Inc. is
currently being negotiated;

        (H)     not incur any indebtedness;

        (I)     comply with all material legal requirements and contractual
liabilities applicable to the operations and business of the Company and the
Subsidiaries and timely pay all applicable Taxes when due and payable; and

        (J)     except for a cash dividend to the stockholders of the Company
not to exceed $400,000, not make or pay, or agree to make or pay, or declare,
any dividends or distributions.

        5.3    Negotiation With Others. From and after the date hereof until the
termination of this Agreement pursuant to Section 10, no Seller Party nor any of
their respective Affiliates, nor any of their respective stockholders,
directors, members, partners, officers, agents, managers, or representatives (or
persons of equivalent position to the foregoing, as applicable) will, directly
or indirectly, (i) solicit, conduct discussions with or engage in negotiations
with, (ii) provide information regarding the Company or any Subsidiary to, or
(iii) enter into any agreement with, any Person, other than the Buyer, relating
to the possible acquisition of the Company or any Subsidiary (whether by way of
merger, purchase of ownership interests, purchase of assets or otherwise) or any
portion of the ownership interests or assets of the Company or any Subsidiary
(each an “Acquisition Proposal”). The Seller Parties will immediately terminate
all discussions or negotiations, if any, with any third party with respect to,
or any that could reasonably be expected to lead to, an Acquisition Proposal. In
addition to the foregoing, if any Seller Party receives any unsolicited offer or
proposal to enter negotiations relating to any of the above, the Sellers will
promptly notify the Buyer thereof, including information as to the identity of
the offeror or the party making any such offer or proposal and the specific
terms of such offer or proposal, as the case may be.


21




--------------------------------------------------------------------------------

                5.4    Notification of Certain Matters. The Sellers will give
prompt notice to the Buyer of (a) the occurrence or non-occurrence of any event
which would cause any representation or warranty of any Seller Party or
Additional Seller contained in this Agreement to be untrue or inaccurate in any
material respect at or prior to the Closing Date and (b) any failure to comply
with or satisfy in any material respect any covenant, condition or agreement
hereunder or thereunder. The Buyer will give prompt notice to the Sellers of (i)
the occurrence or non-occurrence of any event which would cause any
representation or warranty of the Buyer or HTRN contained in this Agreement to
be untrue or inaccurate in any material respect at or prior to the Closing Date
and (ii) any failure to comply with or satisfy in any material respect any
covenant, condition or agreement hereunder or thereunder.

        5.5    Filings; Consents; Etc. The Seller Parties and the Additional
Sellers will use their commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable in compliance with applicable laws to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated
hereby. Without limiting the generality of the foregoing, the Seller Parties
will give all notices and make all required filings with or applications to
Authorities required to be made by any Seller, Additional Seller, the Company,
or any Subsidiary, and use commercially reasonable efforts to obtain all
consents of all third parties, including Authorities, that are necessary for the
Parties to consummate the transactions contemplated hereby. In addition, the
Seller Parties agree to use commercially reasonable efforts to (a) oppose, lift
or rescind any injunction or restraining order or other order adversely
affecting the ability of the Parties to consummate the transactions contemplated
hereby, and (b) cause the conditions set forth herein to be satisfied and to
consummate the transactions contemplated hereby. The Buyer shall reasonably
cooperate with the Seller Parties (i) in determining whether any action by or in
respect of, or filing with, any Authority is required, or any consents are
required to be obtained from any third parties, in connection with the
consummation of the transactions contemplated hereby and (ii) in taking such
actions or making any such filings, furnishing information required in
connection therewith and seeking timely to obtain any such consents.

        5.6    Confidentiality. Prior to the Closing Date and after any
termination of this Agreement, the Buyer will (and will cause its Affiliates to)
hold, and will use their commercially reasonable efforts to cause their
respective officers, directors, employees, accountants, counsel, consultants,
advisors and agents to hold, in confidence, unless compelled to disclose by
judicial or administrative process or by other requirements of law, all
confidential documents and information concerning the Seller Parties furnished
to the Buyer or its Affiliates in connection with the transactions contemplated
hereby, except to the extent that such information (a) is or becomes generally
available to the public other than as a result of disclosure by the Buyer, (b)
was within the Buyer’s possession prior to it being furnished to the Buyer by or
on behalf of any Seller Party or any of their Affiliates, provided that the
source of such information was not known by the Buyer to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to any Seller Party or any of their Affiliates,
(c) becomes available to the Buyer on a non-confidential basis from a source
other than any Seller Party or any of their Affiliates, provided that such
source was not known by the Buyer to be bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
any Seller Party or any of their Affiliates, (d) was independently developed by
the Buyer without using any information furnished to the Buyer by any Seller
Party or any of their Affiliates, or (e) is required to be disclosed by the
Buyer or any of its Affiliates (by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand, or similar process), provided that the Buyer or its Affiliates notify
the Sellers promptly of the request or requirement so that the Sellers may seek
an appropriate protective order or waive compliance with this Section 5.6;
provided that the Buyer may disclose such information to its officers,
directors, employees, accountants, counsel, consultants, advisors and agents in
connection with the transactions contemplated hereby so long as such Persons are
informed by the Buyer of the confidential nature of such information and are
directed by the Buyer to treat such information confidentially in accordance
with this Agreement. The obligation of the Buyer and its Affiliates to hold any
such information in confidence shall be satisfied if they exercise the same care
with respect to such information as they would take to preserve the
confidentiality of their own similar information. If this Agreement is
terminated, the Buyer will, and will use its commercially reasonable efforts to
cause its Affiliates, officers, directors, employees, accountants, counsel,
consultants, advisors and agents to, destroy or deliver to the Seller Parties,
upon request, all documents and other materials, and all copies thereof,
obtained by the Buyer or its Affiliates or on their behalf concerning Seller
Parties in connection with this Agreement that are subject to such confidence.


22




--------------------------------------------------------------------------------

        5.7    Preparation of Financial Statements. On or before the Closing,
the Seller Parties shall cause the financial statements of the Company,
including but not limited to the balance sheets, statements of income,
statements of shareholders equity and statements of cash flows, for each of the
three years ended December 31, 2007 and for the three months ended March 31,
2008 to be prepared in accordance with GAAP and Regulation S-X.

        5.8    Audit. On or before the Closing, the Company shall engage an
independent registered public accounting firm, which firm must be acceptable to
the Buyer, to conduct an audit in accordance with U.S. generally accepted
auditing standards of the financial statements for each of the three years ended
December 31, 2007 described in Section 5.7 and shall cause such firm to begin
conducting such audit.

        5.9    Indebtedness. The indebtedness of the Company set forth in
Schedule 5.9 shall be repaid at or before the Closing. The cash amounts to be
paid to Yonke and Ringel under Section 1.2 shall be reduced by the total amounts
due on the Closing Date under the loan facilities described in items 3(e) and
(f) of Schedule 2.6(A) and the Buyer shall repay such amounts due on the Closing
Date. Title to the vehicles described in items ______ and ______ of
Schedule 2.12(A) shall be transferred to Yonke and Ringel at Closing. The cash
amount to be paid to the Sellers and Additional Sellers under Section 1.2 shall
be reduced by the total amount due on the Closing Date under the loan facility
described in item 3(c) of Schedule 2.6(A) and the Buyer shall repay such amount
due on the Closing Date.

        5.10    Retention Agreements. The Seller Parties shall use their
reasonably best efforts to cause those individuals who provide services to the
Company and who are selected by mutual consent of the Buyer and the Company (the
“Future Retention Employees”) to enter into retention bonus agreements, in form
and substance satisfactory to the Buyer, with the Company on or before the
Closing Date.

        5.11    Future Employees. The Seller Parties shall use their reasonably
best efforts to cause those individuals who provide services to the Company
under an employee leasing arrangement and who are selected by the mutual consent
of Buyer and the Company (the “Future Employees”) to become employees of HTRN as
of the Closing Date.

        5.12    Repayments. All amounts owed by the Sellers and their Affiliates
to the Company and the Subsidiaries, including the amounts set forth in items
(2), (3), (4), and (5) of Schedule 2.24, shall be repaid on or before the
Closing.

        5.13    Foreign Qualifications. The Seller Parties shall use their
reasonably best efforts to cause each of the entities set forth on Schedules
2.2(A) and 2.2(B) to qualify to do business as a foreign organization and be in
good standing under the laws of each state and other jurisdiction set forth
opposite such entity’s name on Schedules 2.2(A) and 2.2(B) by the Closing Date.

        5.14    Partner Approval of Amendment. The Seller Parties shall use
their reasonably best efforts to cause the physician partners of the Subsidiary
referred to in Schedule 2.6(B) to approve an amendment to the partnership
agreement of such Subsidiary, which such amendment shall be in form and
substance satisfactory to the Buyer.


23




--------------------------------------------------------------------------------

        6.     Conditions Precedent to the Obligations of Buyer.

        The obligation of the Buyer to consummate the transactions contemplated
hereby is subject to the fulfillment, or the waiver by the Buyer, at or prior to
the Closing, of each of the following conditions precedent:

        6.1    Representations and Warranties. Except with respect to (a) the
matter described in Schedule 2.6(B) in relation to the representation and
warranty set forth in the second to last sentence of Section 2.6(B), (b) the
states listed in Schedule 2.2(A) in relation to the representation and warranty
set forth in the third sentence of Section 2.2(A), and (c) the states listed in
Schedule 2.2(B) in relation to the representation and warranty set forth in the
fourth sentence of Section 2.2(B), the representations and warranties made by
the Seller Parties and the Additional Sellers in this Agreement shall be true
and correct in all material respects (except those which are qualified by a
“materiality” qualification or exception contained therein, which shall be true
and correct in all respects) on the date hereof and at and as of the Closing
Date, with the same force and effect as if made again at and as of that time
(other than those representations and warranties that address matters only as of
a particular date or only with respect to a specific period of time, which need
only be true and correct as of such date or with respect to such period).

        6.2    Performance of Obligations. Each Seller Party and Additional
Seller shall have performed and complied in all material respects with all of
the covenants and agreements required by this Agreement to have been performed
by him, her or it prior to the Closing.

        6.3    No Material Adverse Change. Since the date of this Agreement,
there shall not have been any change or other event that has had or could
reasonably be expected to have a material adverse effect on the business,
financial condition, results of operations, properties, prospects or physician
investor relationships of the Company or any Subsidiary.

        6.4    Certificates. The Buyer shall have received a certificate
executed by the Sellers, dated as of the Closing Date and reasonably
satisfactory in form and substance to the Buyer, certifying the fulfillment of
the conditions in Sections 6.1 and 6.2.

        6.5    Delivery of Additional Instruments. On the Closing Date, the
Sellers shall deliver, or cause to be delivered, to the Buyer the documents and
instruments, in form and substance reasonably satisfactory to the Buyer and its
counsel, set forth in Section 8.1.

        6.6    No Prohibitions. No action, suit or proceeding instituted by or
before any Authority, arbitrator or mediator may be pending, and no law or order
of any court or Authority of competent jurisdiction may be in effect, in each
case that would, or would seek to, prohibit, restrain, or enjoin the
consummation of the transactions contemplated hereby.

        6.7    Financial Statements. The financial statements of the Company,
including but not limited to the balance sheets, statements of income,
statements of stockholders equity, and statements of cash flows for each of the
three years ended December 31, 2007 (the “Financial Statements”) and for the
three months ended March 31, 2008 shall be prepared in accordance with GAAP and
Regulation S-X, as determined by the Buyer.


24




--------------------------------------------------------------------------------

        6.8    Audit. The Buyer shall have determined in its sole discretion
that an audit of the Financial Statements by an independent registered public
accounting firm will be completed within sixty (60) days following the Closing
Date.

        6.9    Consents.The Buyer shall have received in writing from the
Sellers the consents and approvals described in Schedules 2.3 and 4.3 hereof.

        6.10     Indebtedness. The indebtedness of the Company described on
Schedule 5.9 shall be repaid in full.

        6.11     Repayment of Amounts Due from Related Parties. The amounts set
forth in items (2)-(5) of Schedule 2.24 shall be fully repaid.

        7.     Conditions Precedent to Obligations of Sellers.

        The obligation of the Seller Parties and the Additional Sellers to
consummate the transactions contemplated hereby is subject to the fulfillment,
or the waiver by the Sellers, at or prior to the Closing, of each of the
following conditions precedent:

        7.1    Representations and Warranties. The representations and
warranties made by the Buyer and HTRN in this Agreement shall be true and
correct in all material respects (except those which are qualified by a
“materiality” qualification or exception contained therein, which shall be true
and correct in all respects) on the date hereof and at and as of the Closing
Date, with the same force and effect as if made again at and as of that time
(other than those representations and warranties that address matters only as of
a particular date or only with respect to a specific period of time, which need
only be true and correct as of such date or with respect to such period).

        7.2    Performance of Obligations. The Buyer and HTRN shall have
performed and complied in all material respects with all of the covenants and
agreements required by this Agreement to have been performed by them prior to
the Closing.

        7.3    Certificates. The Sellers shall have received from the Buyer a
certificate executed by an executive officer of the Buyer, dated as of the
Closing Date and reasonably satisfactory in form and substance to the Sellers,
certifying the fulfillment of the conditions in Sections 7.1 and 7.2.

        7.4    Delivery of Additional Instruments. On the Closing Date, the
Buyer shall deliver, or cause to be delivered, to the Sellers, the documents and
instruments, in form and substance reasonably satisfactory to the Sellers and
their counsel, set forth in Section 8.2.

        7.5    No Prohibitions. No action, suit or proceeding instituted by or
before any Authority, arbitrator or mediator may be pending, and no law or order
of any court or Authority of competent jurisdiction may be in effect, in each
case that would, or would seek to, prohibit, restrain, or enjoin the
consummation of the transactions contemplated hereby.

        8.     Deliveries.

        8.1    Sellers’Deliveries. Unless otherwise stated below, at the Closing
and subject to the terms and conditions set forth herein, the Sellers shall
deliver to the Buyer the following items:


25




--------------------------------------------------------------------------------

        (A)    Stock Certificates. Stock certificates representing the Shares,
along with stock powers in form and substance satisfactory to the Buyer executed
by the Sellers and Additional Sellers.

        (B)    Company and Subsidiaries’ Books. The books and records of the
Company and each of the Subsidiaries, containing a certified (certified by the
Secretary of State of the jurisdiction of organization and dated within fifteen
(15) days of the Closing Date) copy of each such entity’s charter document, and
all other contents thereof, including minutes of meetings of such entity’s
governing bodies.

        (C)    Existence and Good Standing Certificates. Certificates from the
Secretary of States and/or other Authority of each jurisdiction in which the
Company and the Subsidiaries are or are required to be organized and qualified
to do business, evidencing that the Company and the Subsidiaries are existing
and in good standing under the laws of each such jurisdiction.

        (D)    Resignations. Executed resignations of each officer and director
of the Company, effective upon the Closing Date.

        (E)    Officer’s Certificate. An officer’s certificate dated on or
before the Closing Date certifying that the board of directors of the Company
has authorized the execution and delivery of this Agreement by the Company and
the performance of the Company’s obligations under this Agreement.

        (F)    Yonke Employment Agreement. The Yonke Employment Agreement,
executed by Yonke.

        (G)    Ringel Employment Agreement. The Ringel Employment Agreement,
executed by Ringel.

        (H)    Bentley Employment Agreement.  The Bentley Employment Agreement,
executed by Bentley.

        (I)    Registration Rights Agreement. The Registration Rights Agreement
executed by each Seller.

        (J)    Release. A general release and waiver of claims, the form of
which is attached hereto as Exhibit E, executed by each Seller and Additional
Seller.

        (K)    Amendments. With respect to each of the Promissory Notes of Mid
America Cryo, dated September 30, 2007, and the related Agreements, dated as of
September 30, 2007, as described in Schedule 2.4(c), (1) amendments to each such
note and agreement to provide that such note is convertible into a number of
shares of HTRN Common Stock (rather than capital stock of the Company) equal to
the amount then outstanding under such note divided by the Closing Date Price
(as defined below), subject to the holder of such note being an “accredited
investor” as defined under Rule 506 of the Securities Act of 1933, the form and
substance of which amendments shall be satisfactory to the Buyer and (2) a
lock-up agreement by the holder of each such note whereby such holder agrees not
to sell or otherwise transfer the shares of HTRN Common Stock acquired upon
conversion of such note for a period of two years after the date of such
conversion, the form and substance of which agreements shall be satisfactory to
the Buyer. The “Closing Date Price” shall equal the average closing price per
share of HTRN Common Stock (as reported on the Nasdaq Global Select Market) for
the ten trading days immediately prior to the third business day before the
Closing Date.


26




--------------------------------------------------------------------------------

        (L)    Other. Such other documents and instruments as the Buyer or its
counsel reasonably requests to effectuate the transactions contemplated hereby.

        8.2    Buyer’s Deliveries. Unless otherwise stated below, on the Closing
Date and subject to the terms and conditions set forth herein, the Buyer shall
deliver to the Sellers the following items:

        (A)    Corporate Resolutions. An officer’s certificate dated on or
before the Closing Date certifying that the board of directors of the Buyer has
authorized the execution and delivery of this Agreement and the performance of
the Buyer’s obligations under this Agreement.

        (B)    Other Transaction Documents. The Yonke Employment Agreement, the
Ringel Employment Agreement, the Bentley Employment Agreement, and the
Registration Rights Agreement, executed by HTRN.

        (C)    Other. Such other documents and instruments as the Sellers or
their counsel reasonably requests to effectuate the transactions contemplated
hereby.

        (D)    Stock Certificate. Stock certificates executed by HTRN
representing the shares of HTRN Common Stock to be issued on the Closing Date
pursuant to Section 1.2.

        (E)    Cash Consideration. The cash payments pursuant to Section 1.2.

        9.    Covenants Surviving the Closing.

        9.1     Taxes.

    

        (A)     The Sellers shall be liable for, and shall indemnify and hold
harmless the Buyer, the Company and the Subsidiaries against, all Taxes with
respect to the sale, transfer, or assignment of their Shares. In addition,
Sellers shall be liable for, and shall indemnify and hold harmless the Buyer,
the Company and the Subsidiaries against all Taxes relating to the forgiveness
by the Sellers or by an affiliate of the Company of any indebtedness owed by the
Company or any of the Subsidiaries.

        (B)     The Sellers shall prepare or cause to be prepared and file or
cause to be filed all Tax Returns for the Company and the Subsidiaries (or any
of them) for all periods ending on or prior to the Closing Date regardless of
when they are to be filed. As between the Sellers and the Buyer, the Sellers
shall be responsible for all Tax owed by the Company and the Subsidiaries with
respect to such periods. To the extent that a reserve for Taxes owed by the
Company and the Subsidiaries is reflected in the Balance Sheets, the Sellers
shall be given credit for the payment of such Taxes.

        (C)     The Buyer shall prepare or cause to be prepared and file or
cause to be filed any Tax Returns of the Company and the Subsidiaries (or any of
them) for periods that begin before the Closing Date and end after the Closing
Date (“Straddle Period”). The Buyer shall permit the Sellers ten (10) days to
review and comment on each such Tax Return described in the preceding sentence
prior to filing and will make such revisions to such Tax Returns as are
reasonably requested by the Sellers to the extent any Tax liability is in excess
of the amount, if any, reserved on the face of the Balance Sheets. The Sellers
shall reimburse the Buyer in cash within five (5) days after payment by the
Buyer, the Company, or the Subsidiaries of Taxes owed by the Company and the
Subsidiaries (or any of them) that relate to any period prior to the Closing
Date (“Pre-Closing Period”) (based on an interim closing of the books of the
Company and the Subsidiaries, except in the case of franchise or similar Taxes
imposed on the Company and the Subsidiaries which are based on capital or number
of shares of stock (or any other type equity) authorized, issued or outstanding,
in which case, the allocation will be based on the percentage of days in the Tax
year ending on or before the Closing Date and the percentage of days in the Tax
year ending after the Closing Date) in excess of the amount, if any, reserved on
the face of the Balance Sheets with respect to such Taxes. The portion of the
Straddle Period following the Pre-Closing Period shall be referred to as the
“Post-Closing Period.”


27




--------------------------------------------------------------------------------

        (D)     Sellers shall transfer, or cause to be transferred, to the Buyer
all written information, books, and records relating to the Company and with
respect to the other Subsidiaries that are in the possession of the Company;
provided, however, that the Sellers may retain copies for archival and
accounting purposes only. Such copies shall be retained on a confidential basis.
However, after the Closing Date, the Buyer, upon written request by the Sellers,
shall grant and cause the Subsidiaries to grant to the Sellers access at all
reasonable times to all of the information, books and records relating to any
taxable year of the Company and the Subsidiaries beginning prior to the Closing
Date and within the possession of the Buyer or the Company (including work
papers and correspondence with taxing authorities), and shall afford the Sellers
the right (at the Sellers’ expense) to make copies thereof, to the extent
reasonably necessary to permit the Sellers to prepare Tax Returns and to conduct
negotiations with taxing authorities.

        (E)     Refunds of Taxes paid or payable with respect to Taxes owed by
the Company and the Subsidiaries shall be promptly paid as follows (or to the
extent payable but not paid due to offset against other Taxes shall be promptly
paid by the party receiving the benefit of the offset as follows): (i) to the
Sellers if attributable to Taxes allocable (as determined in a manner consistent
with this Section 9.1(C)) to any period ending on or before the Closing Date and
the Pre-Closing Period; and (ii) to the Buyer if attributable to Taxes allocable
(as determined in a manner consistent with this Section 9.1(C)) to the
Post-Closing Period and any period beginning on or after the Closing Date.

        (F)     Any audits or examinations of a Tax Return relating to the
Company or any of the Subsidiaries shall be controlled by the Buyer. Buyer shall
keep the Sellers reasonably informed of such audit or examination if such audit
or examination relates to a period ending on or before the Closing Date or the
Pre-Closing Period.

        (G)     If an audit or examination of any Tax Return of the Company or
any of the Subsidiaries relating to any period ending on or before the Closing
Date or to the Pre-Closing Period results in any adjustment, the effect of which
is to increase deductions, losses or credits, or decrease income or gains
(“Changes”) reflected on the Tax Return of the Company, and Buyer enjoys a net
Tax benefit from an increase in deductions, losses or credits and/or decrease in
income or gains (after taking into account the deferral of, or decreases in,
deductions, losses or tax credits, or acceleration of, or increase in, income or
gain suffered by Buyer as a result of such Changes) (“Buyer Benefits”) for all
taxable periods commencing after the Closing Date or relating to a Post-Closing
Period, Buyer shall promptly (but in no event later than ten (10) days) make
payments for the aggregate amount of reduced Taxes related to the Buyer Benefits
to the Sellers as and when the Buyer realizes such Buyer Benefits. If as a
result of such Changes, Buyer suffers a net Tax detriment from a decrease in
deductions, losses or credits and/or increase in income or gains (“Buyer
Detriment”) for all taxable periods commencing after the Closing Date or
relating to a Post-Closing Period, Sellers shall promptly (but in no event later
than ten (10) days) make payments for the aggregate amount of increased Taxes
related to the Buyer Detriment to the Buyer as and when the Buyer realizes such
Buyer Detriment.

        (H)     If an audit or examination of any Tax Return of the Company or
any of the Subsidiaries relating to any period commencing after the Closing Date
or to the Post-Closing Period results in any Changes reflected on the Tax Return
of the Company, and Sellers enjoy a net Tax benefit from an increase in
deductions, losses or credits and/or decrease in income or gains (after taking
into account the deferral of, or decreases in, deductions, losses or tax
credits, or acceleration of, or increase in, income or gain suffered by Sellers
as a result of such Changes) (“Seller Benefits”) for any taxable periods ending
on or before the Closing Date or relating to a Pre-Closing Period, Sellers shall
promptly (but in no event later than ten (10) days) make payments for the
aggregate amount of reduced Taxes related to the Seller Benefits to the Buyer as
and when the Sellers realize such Seller Benefits. If as a result of such
Changes, Sellers suffer a net Tax detriment from a decrease in deductions,
losses or credits and/or increase in income or gains (“Seller Detriment”) for
all taxable periods ending on or before the Closing Date or relating to a
Pre-Closing Period, Buyer shall promptly (but in no event later than ten (10)
days) make payments for the aggregate amount of increased Taxes related to the
Seller Detriment to the Sellers as and when the Sellers realize such Seller
Detriment.


28




--------------------------------------------------------------------------------

        9.2    Further Actions. If, after the date hereof, any further action is
necessary to carry out the purposes of this Agreement, each Party will take such
further action (including the execution and delivery of such further instruments
and documents) at its own expense (unless and to the extent such Party is
entitled to indemnification therefor under Article 11 of this Agreement) as the
other party reasonably may request.

        9.3    Litigation Support. In the event and for so long as the Buyer,
the Company, or any of the Subsidiaries are actively contesting or defending
against any action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand in connection with any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that exists on or prior to the date hereof
involving the Company and the Subsidiaries (or any of them), the Sellers will
cooperate with the Buyer or the Company and the Subsidiaries (or any of them) in
the contest or defense, and provide such testimony and access to those books and
records as shall be necessary in connection with the contest or defense, all at
the sole cost and expense of the Buyer or the Company and the Subsidiaries (or
any of them) (unless and to the extent the Buyer is entitled to indemnification
therefor under Article 11of this Agreement).

        9.4    Transition.From and after the Closing Date, the Sellers will
refer all customer inquiries, existing or new, relating to the Business to the
Buyer in writing and without hesitation.

        9.5     Termination of Agreements.

        (A)     The Stockholders hereby terminate the Stockholders Agreement and
agree that the Stockholders Agreement has no further force and effect.

        (B)     The Company and HTRN hereby terminate: (1) that certain
Noncompetition and Nonsolicitation Agreement, dated as of November 30, 2006, and
(2) that certain Nonsolicitation Agreement, dated November 30, 2006; and agree
that such agreements have no further force and effect.

        9.6    Confidentiality. After the Closing Date, each Seller and
Additional Seller will treat and hold as confidential any information concerning
the business of the Company and the Subsidiaries that is not already generally
available to the public (the “Confidential Information”), refrain from using any
of the Confidential Information except in connection with this Agreement, and at
any time upon the reasonable request of the Buyer deliver promptly to the Buyer
or destroy, at the request and option of the Buyer, all tangible embodiments
(and all copies) of the Confidential Information which are in his, her or its
possession or under his, her or its control following the Closing Date. In the
event that after the Closing Date a Seller or Additional Seller is required (by
oral question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any Confidential Information, such Seller or Additional Seller may so
disclose such Confidential Information, provided that such Seller or Additional
Seller will notify the Buyer promptly of the request or requirement so that the
Buyer may seek an appropriate protective order or waive compliance with the
provisions of this Section 9.6.


29




--------------------------------------------------------------------------------

        10.     Termination.

        10.1    (A)Termination. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement may be terminated at any time prior to
the Closing Date:

        (1)     by mutual written agreement of the Buyer and the Sellers;

        (2)     by the Buyer if it is not in material breach of its obligations
under this Agreement and any condition to the obligations of the Buyer under
this Agreement to be complied with or performed by any of the Seller Parties or
Additional Sellers at or before the Closing is or becomes impossible to satisfy
by the Required Closing Date (as defined below) or shall not have been complied
with or performed at the time required for such compliance or performance and
such condition shall not have been waived in writing by the Buyer;

        (3)     by the Seller Parties if each is not in material breach of his
or its obligations under this Agreement, and any condition to the obligations of
the Sellers under this Agreement to be complied with or performed by the Buyer
at or before the Closing is or becomes impossible to satisfy by the Required
Closing Date or shall not have been complied with or performed at the time
required for such compliance or performance and such condition shall not have
been waived in writing by the Sellers; or

        (4)     by the Buyer or Sellers if the transactions contemplated hereby
shall not have been consummated on or before June 1, 2008 (the “Required Closing
Date”); provided, however, that the right to terminate this Agreement under this
Section 10.1(a)4 shall not be available to any party whose failure to fulfill
any obligation under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such date.

        (B)    Procedure Upon Termination. In the event of termination of this
Agreement by the Buyer or the Sellers or by both the Buyer and the Sellers
according to the terms hereof, the transactions contemplated herein shall be
abandoned without further action by the Buyer or the Sellers. Upon any
termination of this Agreement pursuant to this Article 10, the respective
obligations of the Parties hereto under this Agreement shall terminate;
provided, however, no termination of this Agreement shall release, or be
construed as releasing, any Party from any liability to the other Party(ies)
which may have arisen from any breaches of this Agreement. A Party’s right to
terminate this Agreement is in addition to, and not in lieu of, any other legal
or equitable rights or remedies which such Party may have.

        11.    Survival of Representations; Indemnities.

        11.1     Survival; Liability.

        (A)    No Effect on Liability. None of (i) the consummation of the
transactions contemplated herein, (ii) the delay or omission of any Party to
exercise any of its rights under this Agreement, (iii) any investigation or
disclosure that any Party makes, (iv) any notice that any Party gives, or (v)
any knowledge that any Party obtains as a result thereof, or otherwise, shall
(x) affect the liability of the Parties to one another for breaches of their
covenants contained in this Agreement, (y) affect the liability of the Parties
to one another for misrepresentation under this Agreement, or (z) prevent any
Party from relying on the representations and covenants contained in this
Agreement.


30




--------------------------------------------------------------------------------

        (B)    Survival. Except for Section 2.17, the representations and
warranties contained in this Agreement shall survive the Closing and shall
continue in full force and effect for three (3) years following the Closing
Date. The representations and warranties contained in Section 2.17 shall survive
the Closing and continue in full force and effect until the expiration of the
applicable statute of limitations. The covenants contained in this Agreement
shall survive the Closing.

        11.2     Indemnities.

        (A)    Sellers’ Indemnity. Subject to the limitations of
Section 11.2(E), Sellers shall, jointly and severally, indemnify, defend and
hold harmless the Buyer and its officers, directors, employees, partners,
affiliates (including but not limited to the Company and the Subsidiaries),
agents, successors, subsidiaries and permitted assigns (collectively, the “Buyer
Indemnified Group”) from and against any and all liabilities, damages,
obligations, claims and expenses (including, without limitation, costs of
investigation and defense and reasonable attorney’s fees) (collectively
“Losses”) that any member of the Buyer Indemnified Group sustains or becomes
subject to as a result of, arising out of or relating to (i) the breach of any
of the representations and warranties of the Seller Parties made herein (except
those set forth in Section 3), (ii) the breach of any covenants or agreements of
the Seller Parties made herein, (iii) any Third Party Claims (as defined in
Section 11.2(C) below) arising out of or relating to the ownership of the
Shares, the operation of the Company and the Subsidiaries or the conduct of the
business of the Company and the Subsidiaries (or any of them) in any period
prior to the Closing Date, (iv) any penalties or interest related to any state
sales, use, income, franchise or property Tax of the Company or any of the
Subsidiaries due but unpaid as of the Closing Date, (v) any state sales, use,
income, franchise or property Tax (exclusive of any penalties or interest) of
the Company or any of the Subsidiaries due but unpaid as of the Closing Date and
that HTRN or any wholly-owned subsidiary thereof (including the Company) is or
becomes obligated to pay or agrees to pay, and (vi) the failure of the Company
or any Subsidiary as of the Closing Date to be duly qualified to do business as
a foreign organization and to be in good standing under the laws of each state
or other jurisdiction in which either the ownership or use of the properties
owned or used by it, or the nature of the activities conducted by it, requires
such qualification. Subject to the limitations of Section 11.2(E), each Seller
and Additional Seller shall, severally and not jointly, indemnify, defend and
hold harmless each member of the Buyer Indemnified Group from and against any
and all Losses that any member of the Buyer Indemnified Group sustains or
becomes subject to as a result of, arising out of or relating to the breach by
such Seller or Additional Seller, as the case may be, of any of the
representations and warranties set forth in Section 3 herein.

        (B)    The Buyer’s Indemnity. The Buyer shall indemnify, defend and hold
harmless the Sellers from and against all Losses that any Seller sustains or
becomes subject to as a result of (i) the breach of any of the representations
and warranties of the Buyer made herein, or (ii) the breach of any of the
covenants or agreements of the Buyer made herein.

        (C)    Third Party Claim. If any claim, action, suit or proceeding is
filed or initiated by a third party against any Party entitled to the benefit of
indemnity hereunder (each, a “Third Party Claim”), written notice thereof shall
be given to the indemnifying party as promptly as practicable (and in any event
within three (3) days after the service of the citation or summons); provided,
however, that the failure of any indemnified party to give timely notice shall
not affect rights to indemnification hereunder except to the extent that the
indemnifying party demonstrates actual damage caused by such failure. After such
notice, if the indemnifying party shall acknowledge in writing to the
indemnified party that the indemnifying party shall be obligated under the terms
of its indemnity hereunder in connection with such Third Party Claim, then the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such Third Party Claim and to employ and engage
attorneys of its own choice to handle and defend the same, such attorneys to be
reasonably satisfactory to the indemnified party, at the indemnifying party’s
cost, risk and expense (unless (i) the indemnifying party has failed to assume
the defense of such Third Party Claim or (ii) the named parties to such Third
Party Claim include both of the indemnifying party and the indemnified party,
and the indemnified party and its counsel determine in good faith that there may
be one or more legal defenses available to such indemnified party that are
different from or additional to those available to the indemnifying party and
that joint representation would be inappropriate), and to compromise or settle
such Third Party Claim, which compromise or settlement shall be made only with
the written consent of the indemnified party, such consent not to be
unreasonably withheld. The indemnified party may withhold such consent if such
compromise or settlement would adversely affect the conduct of business or
requires less than an unconditional release to be obtained. If (i) the
indemnifying party fails to assume the defense of such Third Party Claim within
15 days after receipt of notice thereof pursuant to this Section 11.2, or (ii)
the named parties to such Third Party Claim include both the indemnifying party
and the indemnified party and the indemnified party and its counsel determine in
good faith that there may be one or more legal defenses available to such
indemnified party that are different from or additional to those available to
the indemnifying party and that joint representation would be inappropriate, the
indemnified party against which such Third Party Claim has been filed or
initiated will (upon delivering notice to such effect to the indemnifying party)
have the right to participate, at the indemnifying party’s cost and expense, in
the defense, compromise or settlement of such Third Party Claim; provided,
however, that such Third Party Claim shall not be compromised or settled without
the written consent of both the indemnified and the indemnifying party, which
consent shall not be unreasonably withheld. The indemnifying party shall be
liable for any settlement of any Third Party Claim effected pursuant to and in
accordance with this Section 11.2 and for any final judgment (subject to any
right of appeal), and the indemnifying party agrees to indemnify and hold
harmless the indemnified party from and against any Losses by reason of such
settlement or judgment.


31




--------------------------------------------------------------------------------

        Regardless of whether the indemnified party participates in the defense,
the indemnifying party will pay reasonable costs and expenses in connection with
the defense, compromise or settlement for any Third Party Claim under this
Section 11.2.

        (D)    Cooperation. The indemnified party shall cooperate in all
reasonable respects with the indemnifying party and such attorneys in the
investigation, trial and defense of such Third Party Claim and any appeal
arising therefrom; provided, however, that the indemnified party may, at its own
cost (if the indemnifying party is not otherwise liable for such costs under
this Section 11.2), participate in the investigation, trial and defense of such
Third Party Claim and any appeal arising therefrom. The indemnifying party shall
pay all reasonable expenses due under this Section 11.2 as such expenses become
due. In the event such expenses are not so paid, the indemnified party shall be
entitled to settle any Third Party Claim under this Section 11.2 without the
consent of the indemnifying party and without waiving any rights the indemnified
party may have against the indemnifying party.

        (E)    Limitations on Liability of Sellers and Indemnification of Buyer
Indemnified Group. Claims for indemnification by the Buyer Indemnified Group
under Section 7.2 hereof shall be limited as follows:

        (1)     Any claim for indemnification by the Buyer Indemnified Group
under Section 11.2 hereof (except Section 11.2(A)(i) in respect to Section 2.17
and Section 11.2(A)(ii)) shall be made on or before the third anniversary of the
date hereof; and


32




--------------------------------------------------------------------------------

        (2)     Except with respect to any Losses as a result of, arising out
of, or relating to a breach of Sections 2.1, 2.2, 2.4, 2.17, 2.23, or 9.1 or
relating to indemnification under Sections 11.2(A)(v), neither the Sellers nor
the Additional Sellers shall be liable to the Buyer Indemnified Group for any
claims for indemnification made by the Buyer Indemnified Group under
Section 11.2 hereof until the aggregate amount of Losses with respect to such
claims exceeds two hundred thousand dollars ($200,000) (the “Basket”), and then
only to the extent such indemnification claims exceed such amount and are within
the limitations of the following subparagraphs (3) and (4) of this
Section 11.2(E); and

        (3)     In satisfaction of its liability under this Article 11, the
Sellers and Additional Sellers shall be permitted to, in their sole discretion,
pay cash, transfer all or a portion of the shares of HTRN Common Stock received
by them hereunder, or pay a combination of cash and such shares. For purposes of
calculating the number of such shares (and any shares of HTRN Common Stock
issued and paid pursuant to any stock dividends or stock splits) to be paid by
the Seller or Additional Seller, as the case may be, in satisfying any liability
under this Article 11, and in determining whether the Basket threshold has been
exceeded and whether the aggregate liability limitation as set forth in the
following subparagraph (4) of this Section 11.2(E) has been met, each such share
shall be valued at the actual value at the time of the calculation or
determination of the value of each share of HTRN Common Stock.

        (4)     In no event will the aggregate liability of the Sellers and
Additional Sellers arising out of this Agreement, including without limitation
under Section 11.2, exceed the aggregate amount paid to the Sellers and
Additional Sellers pursuant to Sections 1.2, 1.3 and 1.4, whether paid in cash,
Shares, or a combination thereof.

        (F)    Indemnification Procedure; Offsets. An indemnifying party (the
“Indemnitor”) shall promptly pay or reimburse to the indemnified party (the
“Indemnitee”) the amount of all Losses payable or reimbursable to the
indemnified party pursuant to this Article 11 after the amount of any such
Losses and the Indemnitor’s liability therefor is established by (i) agreement
in writing between Indemnitor and the Indemnitee or (ii) by a final judgment of
a court of competent jurisdiction (any Loss so determined is referred to herein
as an “Established Loss”). If the Indemnitor does not pay to the Indemnitee the
amount of the Established Loss on or before the 30th day after the determination
described in item (i) or (ii) above then on the 31st day after such
determination, the amount of the Established Loss payable by the Indemnitor
shall bear interest at a rate equal to ten percent (10%) per annum. If any
Established Loss is outstanding and unpaid on the date on which the Indemnitee
is obligated to pay any amount to the Indemnitor, then the Indemnitee may set
off such Established Loss (including any accrued and unpaid interest thereon)
against such amount due and payable to the Indemnitor.

        12.    Public Announcements.

        Neither the Buyer, the Company, the Subsidiaries, the Sellers nor the
Additional Sellers shall issue any press release or otherwise make any public
statements with respect to this Agreement or the transactions contemplated
herein without the prior consent of the Buyer (in the case of the Company, the
Sellers or Additional Sellers) or the Sellers (in the case of the Buyer), except
as may be required by applicable law, including any determination by HTRN or the
Buyer that a press release or other public statement is required under
applicable securities or regulatory rules.


33




--------------------------------------------------------------------------------

        13.     General Provisions.

        13.1    Notices. All notices and other communications hereunder shall be
in writing and shall either be delivered personally (including express courier),
sent by telecopy (and promptly confirmed by mail), sent by prepaid registered or
certified mail (return receipt requested) or sent by overnight delivery by a
nationally recognized overnight courier to the parties at the following
addresses:



     
     
     
     
     

     

     
     
     
     
     



     
     
     
     
     

     

     
     
     
     
(A)

     
     
     
     
     

     

     
     
     
     
     

(B)

     
     
     
     
     

     

     
     
     
     
      if to the Sellers or Additional Sellers, to:

Advanced Medical Partners, Inc.
320 Westway Place, Suite 546
Arlington, Texas 76018
Attn: Robert A. Yonke
Telecopier: (817) 465-3989

with a copy to:

Haynes and Boone, LLP
201 Main Street, Suite 2200
Fort Worth, Texas 76102
Attention: William D. Greenhill
Telecopier: (817) 347-6650

if to the Buyer, the Company or HTRN, to

HealthTronics, Inc.
1301 Capital of Texas Highway, Suite 200B
Austin, Texas 78746
Attention: James S. B. Whittenburg
Telecopier: (512) 314-4305

with a copy to:

Jackson Walker L.L.P.
100 Congress Avenue, Suite 1100
Austin, Texas 78701
Attention: Michael F. Meskill
Telecopier: (512) 391-2180

Notices sent as aforesaid shall be deemed given and effective upon receipt. Any
Party (and any other Person designated to receive notice) may change its address
or telecopy number for notice by delivery to all other Parties of notice to such
effect in the manner set forth herein.

        13.2    Entire Agreement. This Agreement (including the exhibits,
schedules, documents and instruments referred to or incorporated herein)
constitutes the entire agreement, and supersedes all other prior agreements and
undertakings (including representations and warranties), both written and oral,
among the parties with respect to the subject matter hereof and thereof,
including, without limitation, the letter of intent dated January 11, 2008, by
and among HTRN and the Sellers.


34




--------------------------------------------------------------------------------

        13.3    Third Parties; Assignment. This Agreement is not intended to
confer upon any Person other than the Parties hereto and their successors and
permitted assigns. No Party may assign this Agreement or any interest herein
without the prior written consent of the other Parties.

        13.4    Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of Texas
(without regard to principles of conflicts of law).

        13.5    Consent to Jurisdiction and Forum Selection. The Parties
irrevocably agrees that any legal action or proceeding with respect to this
Agreement or for the recognition and enforcement of any judgment in respect
hereof brought by any Party hereto or its successors or assigns will be brought
and determined in the State of Texas, and the Parties hereby irrevocably submit
with regard to any such action or proceeding for itself and in respect to its
property, generally and unconditionally, to jurisdiction in such state. The
Parties hereby irrevocably waive and agree not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement, (i) that any claim that it is not personally subject to such
jurisdiction for any reason other than the failure to lawfully serve process,
(ii) that it or its property is exempt or immune from jurisdiction of any court
or from any legal process commenced in such state (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), (iii) to the fullest extent
permitted by applicable law, that (x) the suit, action or proceeding in such
state is brought in an inconvenient forum, (y) the venue of such suit, action,
or proceeding is improper and/or (z) this Agreement, or the subject matter
hereof, may not be enforced in or by the courts of such state and (iv) any right
to trial by jury.

        13.6    Counterparts. This Agreement may be executed in two or more
counterparts which together shall constitute a single agreement.

        13.7     Certain Definitions.

        (A)    “Affiliate.” For purposes of this Agreement an “affiliate” of the
Company or the Subsidiaries (or any of them) or the Buyer is a Person that
directly, or through one or more intermediaries, controls, or is controlled by,
or is under common control with the Company or the Subsidiaries (or any of them)
or the Buyer, as the case may be. “Control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock or other interests, by contract,
credit arrangement, or otherwise.

        (B)     “Person.” For purposes of this Agreement a “Person” means any
natural person, corporation, general partnership, limited partnership, limited
liability company, proprietorship, other business organization, trust, union,
association or Authority.

        (C)     “Knowledge.” For purposes of this Agreement “knowledge of the
Seller Parties or the Buyer” means the knowledge of each of the Sellers or the
officers and directors of the Company or the Buyer, as the case may be. Each
such Person will be deemed to have knowledge of a particular fact or other
matter if such Person is actually aware of such fact or other matter, without
any obligation of investigation.

        (D)     “Subsidiary.” For purposes of this Agreement, “Subsidiary” means
any Person in which the Company directly or indirectly owns an ownership
interest (by owning shares of capital stock, partnership interest, membership
interest, or otherwise) or Controls.


35




--------------------------------------------------------------------------------

        13.8     Amendment. This Agreement may only be amended by an instrument
in writing signed by the Parties hereto.

        13.9    Waiver. Any term or provision of this Agreement may be waived at
any time by the Party or Parties entitled to the benefits thereof but (A) no
such waiver shall be effective unless in writing and signed by the Party claimed
to have made such waiver, and (B) no waiver of any term, provision or breach of
this Agreement shall operate or be construed as a waiver of the same or any
other term or provision, or any other breach of this Agreement, on any other
occasion.

        13.10    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any Party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and mutually
acceptable to the parties herein.

        13.11    Construction. No provision of this Agreement shall be construed
in favor of or against any Party on the ground that such Party or its counsel
drafted the provision. Except as otherwise provided herein, any remedies
provided for herein are not exclusive of any other lawful remedies which may be
available to either Party. This Agreement shall at all times be construed so as
to carry out the purposes stated herein.

        13.12    Expenses. All fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated herein, including all
legal, accounting, financial advisory, broker’s consulting and other fees and
expenses of third parties incurred by a party in connection with the
negotiation, documentation and effectuation of the terms and conditions of this
Agreement (“Third Party Expenses”), shall be the obligation of the respective
Party incurring such Third Party Expenses. For further clarity, the Parties
hereto understand and agree that any Third Party Expenses incurred by or on
behalf of the Company and the Subsidiaries shall be the obligation of the
Sellers. Notwithstanding the above, if the Agreement is terminated pursuant to
Section 10.1(A)(3) or by the Buyer pursuant to Section 10.1(A)(4), then the
Buyer shall reimburse the Company for all out-of-pocket costs incurred by the
Company on or before the date of such termination in fulfilling its obligations
under Sections 5.7 and 5.8.

        13.13    Attorneys Fees. In the event any action is brought for
enforcement or interpretation of this Agreement, the prevailing Party shall be
entitled to recover reasonable attorneys’fees and costs incurred in said action.

Remainder of this page intentionally left blank


36




--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

BUYER:

LITHO MANAGEMENT, INC.

By: /s/ Ross Goolsby     
Name: Ross Goolsby     
Title: SRVP-CFO            

HTRN:

HEALTHTRONICS, INC.
                                                                                     
By: /s/ Ross Goolsby     
Name: Ross Goolsby     
Title: SRVP-CFO            
                                                                                     



                                                                                     
                                                                                     


                                                                                     
                                                                                     


                                                                                     
                                                                                     


                                                                                     
                                                                                     


                                                                                     
COMPANY:

ADVANCED MEDICAL PARTNERS, INC.

By: /s/ Robert A. Yonke    
Name: Robert A. Yonke
Title: Chief Executive Officer



 /s/ Robert A. Yonke    
 Robert A. Yonke


 /s/ Christopher J. Ringel    
 Christopher J. Ringel



 /s/ Kevin Bentley    
 Kevin Bentley


 /s/ Kenneth Perego II, M.D.    
 Kenneth Perego II, M.D.


 /s/ Monica Goss    
 Monica Goss


 /s/ Osiris Villaneuva    
 Osiris Villaneuva


 /s/ William Payne    
 William Payne


S-1




--------------------------------------------------------------------------------